Exhibit 10.4

LETTER AGREEMENT

September 14, 2006

Energy Transfer Partners, L.P.

8801 South Yale Avenue

Tulsa, Oklahoma 74137

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Purchase and Sale Agreement (the
“CCE Acquisition Agreement”), dated as of September 14, 2006, by and among
Energy Transfer Partners, L.P., a Delaware limited partnership (“ETP”), EFS-PA,
LLC, a Delaware limited liability company (“EFS-PA”), CDPQ Investments (U.S.)
Inc., a Delaware corporation, Lake Bluff Inc., a Delaware corporation, Merrill
Lynch Ventures, L.P. 2001, a Delaware limited partnership, and Kings Road
Holdings I LLC, a Delaware limited liability company, and (ii) that certain
Redemption Agreement (the “Redemption Agreement”), dated as of September 14,
2006, by and between CCE Holdings, LLC, a Delaware limited liability company
(“CCE Holdings”), and ETP. Capitalized terms used herein but not defined herein
shall have the meanings set forth in the Redemption Agreement.

Upon the closing of the transactions contemplated by the CCE Acquisition
Agreement, CCE Acquisition LLC, a Delaware limited liability company (“CCE
Acquisition”), and CCEA Corp., a Delaware corporation (“CCEA”), which are wholly
owned subsidiaries of Southern Union Company (“Southern Union”), and ETP will
own all of the membership interests in CCE Holdings. This letter is to set forth
the understanding between Southern Union and ETP as to certain matters
pertaining to the ownership and operation of CCE Holdings.

1. Waiver of Right of First Refusal. Promptly following the execution and
delivery of this letter agreement, Southern Union will cause CCE Acquisition and
CCEA to execute and deliver to ETP a waiver of their rights under Section 8.4 of
the Amended and Restated Limited Liability Company Agreement, dated as of
November 5, 2004, as amended, of CCE Holdings, related to the transfer of Class
B Membership Interests pursuant to the CCE Acquisition Agreement.

2. Actions Upon Closing of CCE Acquisition Agreement. Upon the closing of the
transactions contemplated by the CCE Acquisition Agreement:

(a) Southern Union will cause CCE Acquisition and CCEA to enter into, and ETP
will enter into, that certain Second Amended and Restated Limited Liability
Company Agreement of CCE Holdings in the form attached hereto as Exhibit A.

(b) The parties hereto will cause CCE Holdings, and Southern Union will cause
its indirect, wholly owned subsidiary, SU Pipeline Management LP, to enter into
that certain Amended and Restated Administrative Services Agreement in the form
attached hereto as Exhibit B; and



--------------------------------------------------------------------------------

Energy Transfer Partners, L.P.

September 14, 2006

Page 2

(c) The Transfer Restriction Agreement dated as of November 4, 2004 given by
Southern Union in favor of EFS-PA automatically shall terminate.

3. Actions Upon Termination of Redemption Agreement. If the transactions
contemplated by the CCE Acquisition Agreement have been consummated but the
transactions contemplated by the Redemption Agreement have not been consummated
and the Redemption Agreement has been terminated, (i) Southern Union will cause
CCE Acquisition and CCEA to, and ETP shall, enter into that certain Third
Amended and Restated Limited Liability Company Agreement of CCE Holdings in
substantially the form attached hereto an Exhibit C, with such changes thereto
as mutually agreed by the parties hereto as a result of negotiations in good
faith with respect to any such changes, it being understood that the intent of
the Third Amended and Restated Limited Liability Company Agreement of CCE
Holdings is to provide ETP with the risks and rewards (including the profits and
losses and cash flow) of Transwestern Pipeline Company, LLC, a Delaware limited
liability company (“Transwestern”), and to provide Southern Union with the risks
and rewards (including the profits and losses and cash flow) of CrossCountry
Citrus, LLC, a Delaware limited liability company (“CC Citrus”), and its
subsidiaries; (ii) the parties hereto will negotiate in good faith to enter into
arrangements mutually satisfactory to such parties that are similar to those
contained in the term sheet for a Transition Services Agreement set forth on
Exhibit B to the Redemption Agreement and/or the Amended and Restated
Administrative Services Agreement attached hereto as Exhibit B and that will
enable ETP to exercise effective management and control over the business and
affairs of Transwestern in conjunction with services provided by CCE Holdings
and its affiliates and that will enable Southern Union to exercise effective
management and control over the business and affairs of CC Citrus,
(iii) Southern Union will take all necessary action to cause Transwestern
Holding Company, LLC, a Delaware limited liability company (“TW Holdings”), to
repay all of its outstanding indebtedness within 60 days following the
termination of the Redemption Agreement (without transferring or encumbering its
equity interests in, or assets of, Transwestern and without the use of any
borrowings, financial support or guaranties from Transwestern), (iv) the parties
hereto will cooperate to facilitate the refinancing by TPC of the Existing TPC
Debt to the extent such debt would become due and payable as a result of the
transactions contemplated by the CCE Acquisition Agreement or the Redemption
Agreement, after taking into account any consents or waivers previously obtained
by TPC, and in connection therewith, ETP will use its commercially reasonable
best efforts to make available a bridge loan or other replacement financing to
the extent necessary for TPC to avoid an acceleration of the payment of such
debt, with all costs of such refinancing (including legal fees) to be borne by
TPC, (v) Southern Union will cause CCE Holdings to pay to ETP an amount equal to
the Cash Redemption Amount (as such term is defined in the Redemption Agreement)
determined on the basis that the “Closing Date” for



--------------------------------------------------------------------------------

Energy Transfer Partners, L.P.

September 14, 2006

Page 3

purposes of the determination of the Cash Redemption Amount is the date of the
termination of the Redemption Agreement, and (vi) the parties hereto will follow
the procedures specified in Section 2.4 of the Redemption Agreement to determine
the Post-Closing Adjustment Amount, substituting Southern Union for CCE
Holdings, and if the Post-Closing Adjustment Amount is positive, then ETP will
pay to Southern Union the Post-Closing Adjustment Amount or, if the Post-Closing
Adjustment Amount is negative, then Southern Union will pay to ETP the absolute
value of the Post-Closing Adjustment, in each case in accordance with the
procedures specified in Section 2.4(c) of the Redemption Agreement, substituting
Southern Union for CCE Holdings.

4. Confidential Project Information. Upon the closing of the transactions
contemplated by the Redemption Agreement and for a period of three and one-half
years thereafter, Southern Union shall, and shall cause its Affiliates to:
(i) maintain the confidentiality of any proprietary business information of TPC
relating to the economic terms and conditions of the TPC Expansion Projects (the
“Project Information”); provided, however, that such confidentiality obligation
shall not apply in the event such Project Information is or becomes generally
available to the public, and (ii) not use such Project Information in a manner
intended to be detrimental to TPC’s pursuit of the TPC Expansion Projects or
otherwise take any action to oppose or challenge the TPC Expansion Projects.

5. Termination of Confidentiality Agreement. Upon the closing of the transaction
contemplated by the Redemption Agreement, the Confidentiality Agreement, dated
July 25, 2006, between ETP and Southern Union, shall terminate.

[THE REMAINDER OF THIS PAGE INTENTIONALLY IS LEFT BLANK.]



--------------------------------------------------------------------------------

Energy Transfer Partners, L.P.

September 14, 2006

Page 4

Please signify your acceptance of and agreement with the foregoing by executing
one copy of this letter where indicated below.

 

Sincerely yours, SOUTHERN UNION COMPANY By:  

/s/ Robert O. Bond

Name:   Robert O. Bond Title:   Senior Vice President, Pipeline Operations

Accepted and agreed to as of September     , 2006.

 

ENERGY TRANSFER PARTNERS, L.P. By:  
Energy Transfer Partners GP, L.P., its general partner By:   Energy Transfer
Partners, L.L.C., its general partner By:  

/s/ Kelcy Warren

Name:   Kelcy Warren Title:   Co-Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

 

 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CCE HOLDINGS, LLC

dated as of             , 2006

 

 



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CCE HOLDINGS, LLC

This Second Amended and Restated Limited Liability Company Agreement of CCE
Holdings, LLC, a Delaware limited liability company (the “Company”), is entered
into as of this              day of             , 2006, by and between Energy
Transfer Partners, L.P., a Delaware limited partnership, CCE Acquisition, LLC, a
Delaware limited liability company, and CCEA Corp., a Delaware corporation.

W I T N E S S E T H:

WHEREAS, the Certificate of Formation of the Company was filed with the
Secretary of State of Delaware on May 14, 2004, in accordance with the Delaware
Limited Liability Company Act;

WHEREAS, the parties hereto are the sole members of the Company; and

WHEREAS, the parties hereto desire to amend and restate the limited liability
company agreement of the Company as set forth herein in order to provide for the
manner in which the Company shall be governed and operated subsequent to the
date hereof; and

NOW, THEREFORE, in consideration of the premises hereof, and of the mutual
covenants and agreements contained herein, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Defined Terms. The following terms have the meanings hereinafter indicated
whenever used in this Agreement with initial capital letters:

“Accepting Member” shall have the meaning specified in Section 5.1(b)(i).

“Act” shall mean the Delaware Limited Liability Company Act, at Del. Code Ann.,
Title 6, Section 18-101, et seq., as amended.

“Adjusted Capital Account” shall mean, with respect to any Member, the balance
in such Member’s Capital Account as of the end of the relevant Fiscal Year,
after giving effect to the following adjustments:

(a) Crediting to such Capital Account any amounts that such Member is obligated
to restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Sections 1.704-1(b)(2)(ii)(b)(3), 1.704-1(b)(2)(ii)(c),
1.704-2(g)(1) and 1.704-2(i)(5); and



--------------------------------------------------------------------------------

(b) Debiting to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii) (d)(4), (5) and (6).

The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account.

“Administrative Services Agreement” shall mean the Amended and Restated
Administrative Services Agreement substantially in the form of Exhibit C or in
such other form as shall be approved by the Executive Committee.

“Administrative Services Provider” shall mean the Person that from time to time
shall be a party to the Administrative Services Agreement with the Company.

“Affiliate” shall mean, with respect to a Person, another Person that directly
or indirectly controls, is controlled by or is under common control with such
first Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote a majority of the securities having voting
power for the election of directors of such Person or otherwise to direct or
cause the direction of the management and policies of that Person, whether
through ownership of voting securities, by contract or otherwise.

“Aggregate Percentage Interest” shall mean, with respect to each Member, its
proportionate interest, expressed as a percentage, in the residual Profits,
Losses and distributions of the Company to which the Members are entitled. The
Aggregate Percentage Interests of the Members are set forth on Exhibit A.

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement, including all exhibits and schedules attached hereto, as amended,
modified or otherwise supplemented, from time to time.

“Asset Value” shall mean, with respect to any asset of the Company (other than
cash), the adjusted basis of such asset as of the relevant date for federal
income tax purposes, except as follows:

(a) the initial Asset Value of any asset (other than cash) contributed by a
Member to the Company shall be the fair market value of such asset (as
determined by the Members) at the time of contribution;

(b) the Asset Values of all Company assets (including intangible assets such as
goodwill) shall be adjusted to equal their respective fair market values as of
the following times:

(i) the acquisition of an additional interest in the Company by any new or
existing Member in exchange for a Capital Contribution;

 

2



--------------------------------------------------------------------------------

(ii) the distribution by the Company to a Member of an amount of money or
Company property as consideration for an interest in the Company; or

(iii) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(c) the Asset Value of any Company asset distributed in kind to any Member shall
be adjusted to equal the gross fair market value of such asset on the date of
distribution, as determined by the Members;

(d) the Asset Values of any Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided that Asset Values shall not
be adjusted pursuant to Code Section 743(b) to the extent that the Members make
a corresponding adjustment under subparagraph (b)(ii); and

(e) if the Asset Value of an asset has been determined or adjusted pursuant to
subsection (a), (b) or (d) above, such Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Profits and Losses and other items allocated pursuant to Article
VII.

The foregoing definition of “Asset Value” is intended to comply with the
provisions of Regulations Section 1.704-1(b)(2)(iv) and shall be interpreted and
applied consistently therewith.

“Bankruptcy Event” shall be deemed to occur with respect to any Person if
(a) such Person shall institute a voluntary case seeking liquidation or
reorganization under Bankruptcy Law, or shall consent to the institution of an
involuntary case thereunder against it; (b) such Person shall file a petition or
consent or shall otherwise institute any similar proceeding under any other
applicable Federal or state law, or shall consent thereto; (c) such Person shall
apply for, or by consent there shall be an appointment of, a receiver,
liquidator, sequestrator, trustee or other officer with similar powers for
itself or any substantial part of its assets; (d) such Person shall make an
assignment for the benefit of its creditors; (e) such Person shall admit in
writing its inability to pay its debts generally as they become due; (f) an
involuntary case shall be commenced seeking liquidation or reorganization of
such Person under Bankruptcy Law or any similar proceedings shall be commenced
against such Person under any other applicable Federal or state law and (i) the
petition commencing the involuntary case is not dismissed within 60 days of its
filing, (ii) an interim trustee is appointed to take possession of all or a
portion of the property, and/or to operate all or any part of the business of
such Person and such appointment is not vacated within 60 days, or (iii) an
order for relief shall have been issued or entered therein; (g) a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of such Person or all or a part of its property shall have been entered;
or (h) any other similar relief shall be granted against such Person under any
applicable Federal or state law.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Business Day” shall mean any day that is neither a Saturday nor a Sunday nor a
legal holiday on which commercial banking institutions are authorized or
required by law, regulation or executive order to be closed in the States of New
York or Texas.

“Capital Account” shall mean, with respect to any Member (and without
duplication), the Capital Account maintained for such Member in accordance with
the following provisions:

(a) From time to time, the Capital Account of each Member shall be increased by
(i) the amount of any cash contributed by the Member to the Company, (ii) the
Asset Value (as determined by the Members) of any property contributed by the
Member to the Company (net of liabilities that the Company is deemed to have
assumed or taken subject to, under and pursuant to Section 752 of the Code), and
(iii) allocations to the Member of Profit (or items thereof) and other income
and gain pursuant to Section 7.1, including income and gain exempt from tax, and
income and gain described in Regulations Section 1.704-1(b)(2)(iv)(g), but
excluding items of income and gain described in Regulations
Section 1.704-1(b)(4)(i).

(b) The Capital Account of each Member shall be decreased by (i) the amount of
any cash distributed to such Member, (ii) the Asset Value (as determined by the
Members) of any property distributed to such Member (net of any liabilities that
such Member is deemed to have assumed or taken subject to, under and pursuant to
Section 752 of the Code), (iii) allocations to the Member of expenditures
described in Section 705(a)(2)(B) of the Code, and (iv) allocations to the
Member of Loss (or items thereof) and other loss and deductions pursuant to
Section 7.1, including loss and deduction described in Regulations
Section 1.704-1(b)(2)(iv)(g), but excluding items described in clause
(iii) above, tax items of loss and deduction described in Regulations
Section 1.704-1(b)(4)(i), and items of deduction described in Regulations
Section 1.704-1(b)(4)(iii).

(c) A single Capital Account shall be maintained for each Member, which Capital
Account shall reflect all allocations, distributions, or other adjustments
required by this definition with respect to the Membership Interest owned by
such Member.

(d) Upon any transfer of all or part of a Membership Interest as permitted by
this Agreement, the Capital Account (or portion thereof) of the transferor that
is attributable to the transferred interest (or portion thereof) shall carry
over to the transferee as prescribed by Regulations
Section 1.704-1(b)(2)(iv)(l).

(e) Notwithstanding anything to the contrary in this definition, it is the
intention of the Members that the Capital Accounts of the Members be maintained
strictly in accordance with the capital account maintenance requirements of
Regulations Section 1.704-1(b)(2)(iv), and that such Capital Accounts be
adjusted to the extent required by the provisions of such Regulations or any
successor provisions thereto.

“Capital Contribution” shall mean the total amount of money and the net fair
market value of property (as determined by the Executive Committee) contributed
by each Member to the Company pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

“Cash Flow” shall mean, with respect to any period, all cash received by the
Company (other than from the liquidation of any assets pursuant to Article X)
plus all cash withdrawn from reserves (as determined to be appropriate by the
Executive Committee or, if the Executive Committee does not approve the amount
of such reserves, no withdrawal from reserves will be made for such period),
less (a) all operating expenses of the Company (including amounts payable under
the Administrative Services Agreement but excluding capital expenditures),
(b) any amounts withheld by the Company in accordance with Section 6.2,
(c) additions to reserves made during such period (as determined to be
appropriate by the Executive Committee or, if the Executive Committee does not
approve the amount of such reserves, no addition to reserves will be made for
such period) and (d) all payments of interest and scheduled principal in respect
of Indebtedness of the Company.

“CCE” shall mean CCE Acquisition, LLC, a Delaware limited liability company, and
any of its Affiliates that are Members.

“Certificate” shall mean the Certificate of Formation of the Company.

“Citrus Corp.” shall mean Citrus Corp., a Delaware corporation.

“Class A Executive Committee Member” shall have the meaning specified in
Section 4.1(c).

“Class A Member” shall mean each Person listed on Exhibit A hereto and indicated
as such, its respective permitted successors and assigns, and any other Person
that is hereafter admitted as a Class A Member pursuant to Article VIII.

“Class A Membership Interest” shall mean a Class A Member’s entire interest in
the Company including such Class A Member’s right to share in the Profits and
Losses and distributions of the Company, and the Class A Member’s right to vote
or consent to, or otherwise participate in, any decision or action of or by the
Class A Members granted pursuant to this Agreement or the Act.

“Class A Percentage Interest” shall mean a Class A Member’s proportionate
interest, expressed as a percentage, in the residual Profits, Losses, and
distributions of the Company to which the Class A Members are entitled. The
Class A Percentage Interests of the Class A Members are set forth on Exhibit A.

“Class A Prohibited Transferee” shall mean any Persons designated on Exhibit B
as a Class A Prohibited Transferee and any Affiliate or successor thereof.

“Class B Executive Committee Member” shall have the meaning specified in
Section 4.1(c).

“Class B Member” shall mean each Person listed on Exhibit A hereto and indicated
as such, its respective permitted successors and assigns, and any other Person
that is hereafter admitted as a Class B Member pursuant to Article VIII.

 

5



--------------------------------------------------------------------------------

“Class B Membership Interest” shall mean a Class B Member’s entire interest in
the Company including such Class B Member’s right to share in the Profits and
Losses and distributions of the Company, and the Class B Member’s right to vote
or consent to, or otherwise participate in, any decision or action of or by the
Class B Members granted pursuant to this Agreement or the Act.

“Class B Percentage Interest” shall mean a Class B Member’s proportionate
interest, expressed as a percentage, in the residual Profits, Losses, and
distributions of the Company to which the Class B Members are entitled. The
Class B Percentage Interests of the Class B Members are set forth on Exhibit A.

“Class B Prohibited Transferee” shall mean any Persons designated on Exhibit B
as a Class B Prohibited Transferee and any Affiliate or successor thereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statutory provisions.

“Company” shall have the meaning assigned thereto in the preamble to this
Agreement.

“Company Minimum Gain” shall mean the amount determined in accordance with
Regulations Section 1.704-2(d) by (a) computing with respect to each Nonrecourse
Liability of the Company the amount of income or gain, if any, that would be
realized by the Company if it disposed of the property securing such Nonrecourse
Liability in full satisfaction thereof, and (b) aggregating all separate amounts
so computed.

“Company Subsidiaries” shall mean CrossCountry, CrossCountry Alaska, LLC,
CrossCountry Energy Services, LLC, Transwestern Holding Company, LLC,
Transwestern and CrossCountry Citrus, LLC; provided, however, that none of the
foregoing shall be considered a “Company Subsidiary” at such time as the Company
shall have disposed of its ownership interests therein.

“Contribution Offer Expiration Date” shall have the meaning specified in
Section 5.1(b)(i).

“Contribution Offer Notice” shall have the meaning specified in Section
5.1(b)(i).

“CrossCountry” shall mean CrossCountry Energy, LLC, a Delaware limited liability
company.

“Credit Facilities” shall mean such loan agreements and instruments to which the
Company or any Company Subsidiary shall be a party from time to time.

“Depreciation” shall mean, for each Fiscal Year or part thereof, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
for federal income tax purposes with respect to an asset for such Fiscal Year or
part thereof, except that if the Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such Fiscal
Year, the depreciation, amortization or other cost recovery deduction for such
Fiscal Year or part thereof shall be an amount which bears the same ratio to
such Asset Value as

 

6



--------------------------------------------------------------------------------

the federal income tax depreciation, amortization or other cost recovery
deduction for such Fiscal Year or part thereof bears to such adjusted tax basis.
If such asset has a zero adjusted tax basis, the depreciation, amortization or
other cost recovery deduction for each Fiscal Year shall be determined under a
method selected by the Members.

“EBITDA” shall mean for any period the consolidated net income of the Company
determined in accordance with GAAP plus (a) its reported interest expense, plus
(b) its reported income tax expense, plus (c) the amount it reported as
depreciation of assets, plus (d) the amount it reported as the amortization of
intangibles, plus (e) 50% of Citrus Corp.’s reported interest expense, plus
(f) 50% of the amount Citrus Corp. reported as income tax expense, plus (g) 50%
of the amount Citrus Corp. reported as depreciation of assets, plus (g) 50% of
the amount Citrus Corp. reported as the amortization of intangibles, in each
case as determined in accordance with GAAP.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated there under.

“ETP” shall mean Energy Transfer Partners, L.P., a Delaware limited partnership,
and any of its Affiliates that are Members.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Executive Committee” shall have the meaning specified in Section 4.1(a).

“Executive Committee Members” shall have the meaning specified in
Section 4.1(a).

“Fiscal Year” shall mean the taxable year of the Company, which initially shall
be the calendar year.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied.

“Governmental Authority” shall mean any court, tribunal, agency, commission,
official or other instrumentality of the United States or any state or political
subdivision thereof.

“Indebtedness” shall mean, with respect to any Person, (A) all obligations for
borrowed money of the such Person, (B) all obligations for the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered, (C) the capitalized amount (determined in accordance with
GAAP) of all obligations such Person is required to pay or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, (D) all obligations for borrowed money secured by any lien upon or
in any property owed by such Person whether or not such Person has assumed or
become liable for the payment of such obligations for borrowed money and (E) all
obligations of the type described in any of clauses (A) through (D) above which
are guaranteed, directly or indirectly, or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person.

 

7



--------------------------------------------------------------------------------

“Liquidating Trustee” shall have the meaning specified in the Act.

“Managing Member” shall mean the Member designated pursuant to Section 4.3.

“Material Regulatory Filing” shall mean any filing with any Governmental
Authority which, if determined adversely to the Company, would have a material
adverse effect on the business, assets or financial condition of the Company.

“Member Nonrecourse Debt” shall mean debt of the Company determined in
accordance with the principles of Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” shall mean any and all items of loss, deduction
or expenditure (described in Section 705(a)(2)(B) of the Code) that, in
accordance with the principles of Regulations Section 1.704-2(i)(2), are
attributable to a Member Nonrecourse Debt.

“Members” shall mean each of the Persons set forth on Exhibit A and any other
Person that hereafter is admitted as a Member pursuant to Article VIII.

“Membership Interest” and “Membership Interests” shall mean, individually the
Class A Membership Interest or the Class B Membership Interest and,
collectively, the Class A Membership Interests and the Class B Membership
Interests, as the context requires.

“Minimum Gain Attributable to Member Nonrecourse Debt” shall mean that amount
determined in accordance with the principles of Regulations Sections
1.704-2(i)(3), (4) and (5).

“Nonrecourse Deductions” shall mean that amount determined in accordance with
Regulations Section 1.704-2(b)(1).

“Nonrecourse Liability” shall mean any liability of the Company treated as a
nonrecourse liability under Regulations Section 1.704-2(b)(3).

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust or other entity.

“Profits” and “Losses” shall mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss;

 

8



--------------------------------------------------------------------------------

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses, shall be subtracted from such taxable income or loss;

(c) In the event the Asset Value of any Company asset is adjusted pursuant to
clause (b) or clause (c) of the definition thereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits and Losses;

(d) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Asset Value;

(e) In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period;

(f) To the extent an adjustment to any adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Membership Interest in the Company, the amount of the
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the
assets) from the disposition of the asset and shall be taken into account for
purposes of computing Profits and Losses; and

(g) Any items which are specially allocated pursuant to Section 7.1(c) shall not
be taken into account in computing Profits and Losses.

“Prohibited Transferee” shall mean those Persons set forth on Exhibit B and any
Affiliate or successor thereof.

“Rate Filing” shall mean any application, notice or other submission filed with
or otherwise delivered to any Governmental Authority relating to the
establishment of, or modification or supplement to, the rates, tariffs or
charges for services or commodities provided by any Company Subsidiary;
provided, however, that “Rate Filing” shall not include any of the foregoing
unless the intended or expected effect thereof is (i) to increase the revenues
of the applicable Company Subsidiary by more than 10% per annum, (ii) to
increase or decrease the rates chargeable for transportation of natural gas
through the applicable Company Subsidiary’s pipeline facilities by more than
10%, (iii) the offering by the applicable Company Subsidiary of a new service or
(iv) the expansion or addition of capacity of, or the increase in the pressure
of, the applicable Company Subsidiary’s pipeline facilities.

“Redemption Agreement” shall mean the Redemption Agreement, dated as of
September 14, 2006, between the Company and ETP.

 

9



--------------------------------------------------------------------------------

“Regulatory Allocations” shall have the meaning set forth in
Section 7.1(c)(vii).

“Regulations” shall mean any and all temporary and final regulations promulgated
under the Code, as amended from time to time (including corresponding provisions
of succeeding regulations).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“SUG” shall mean Southern Union Company, a Delaware corporation.

“Tax Matters Member” shall mean the Member designated to serve as such pursuant
to Section 7.5.

“Third Party Purchaser” shall mean any Person (other than a Member or an
Affiliate of a Member) that has expressed an interest to purchase any of the
Class A Membership Interests or Class B Membership Interests.

“Third Party Purchaser Notice” shall have the meaning specified in Section 8.2.

“Transfer” shall mean any, direct or indirect, sale, assignment, gift,
hypothecation, pledge or other disposition, whether voluntary or by operation of
law (including through the state law conversion of the legal status of a
Member), of a Membership Interest or any portion thereof including as a result
of a sale or transfer of the equity interests in a Member or its direct or
indirect parent, but the term “Transfer” shall not include any sale or transfer
of equity interests in ETP or SUG.

“Transferee” shall mean any Person that receives a Membership Interest as the
result of a Transfer from a Transferring Member.

“Transferring Member” shall have the meaning specified in Section 8.2.

“Transwestern” shall mean Transwestern Pipeline Company, LLC.

1.2 Interpretative Matters. In this Agreement, unless otherwise specified or
where the context otherwise requires:

(a) the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

(b) the singular shall include the plural and the plural shall include the
singular wherever appropriate;

(c) words importing any gender shall include other genders;

(d) the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

 

10



--------------------------------------------------------------------------------

(e) the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

(f) references to “Sections”, “Articles”, “Exhibits” and “Appendices” shall be
to Sections, Articles, Exhibits and Appendices of or to this Agreement;

(g) references to any Person include the successors and permitted assigns of
such Person;

(h) the use of the words “or,” “either” and “any” shall not be exclusive;

(i) wherever a conflict exists between this Agreement and any other agreement,
this Agreement shall control but solely to the extent of such conflict;

(j) references to any agreement or contract, unless otherwise stated, are to
such agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; and

(k) the parties hereto have participated jointly in the negotiation and drafting
of this Agreement; accordingly, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.

ARTICLE II.

ORGANIZATIONAL MATTERS

2.1 Formation. The Company has been formed and exists for the limited purposes
described herein and shall be governed by and operated in accordance with the
Act. The Members shall execute and the Managing Member shall make, or cause to
be made, all filings required by the Act or other applicable law with respect to
the formation and operation of the Company.

2.2 Name. The name of the Company is CCE Holdings, LLC.

2.3 Principal Place of Business. The principal place of business of the Company
shall be located at 5444 Westheimer Road, Houston, TX 77056. The Members may
change the principal place of business of the Company at any time and from time
to time.

2.4 Registered Office and Agent. The registered office of the Company shall be
located at 1209 Orange Street, Wilmington, New Castle County, Delaware 19801 and
the registered agent for the Company at such office shall be The Corporation
Trust Company. The Executive Committee may change the registered office of the
Company or the registered agent for the Company at any time, and from time to
time.

2.5 Term. The term of the Company shall commence upon the filing of the
Certificate and shall continue until dissolved in accordance with Article X or
the Act.

 

11



--------------------------------------------------------------------------------

ARTICLE III.

BUSINESS OF THE COMPANY

3.1 Purpose. The business of the Company shall be to, directly and indirectly,
own and manage ownership interests in the Company Subsidiaries, and their
respective assets, and to engage in any business necessary or incidental
thereto.

ARTICLE IV.

MANAGEMENT OF COMPANY

4.1 Executive Committee.

(a) Establishment. There is hereby established a committee of Member
representatives (the “Executive Committee”) comprised of natural Persons (the
“Executive Committee Members”) having the authority and duties set forth in this
Agreement. Any decisions to be made by the Executive Committee shall require the
unanimous approval of the Executive Committee Members; provided, however, that
in the case of any action or decision by the Executive Committee relating to
(i) the commencement of any legal or arbitration proceedings against a Member or
an Affiliate thereof, (ii) entering into any transaction with a Member or any of
its Affiliates of the type referred to in Section 4.2(g) or (iii) the
enforcement or waiver of any rights of the Company under any material agreement
with a Member or any of its Affiliates, the Executive Committee Members
appointed by the Class of Membership Interests held by such Member (and
respecting which such Member is entitled to exercise voting rights as provided
in Section 4.2(a)(ii) and Section 4.2(a) (iii)) shall not participate in any
decisions by the Executive Committee in respect of such matters and such
Executive Committee Members shall be disregard for purposes of this
Section 4.1(a) and Section 4.2(d)(iv) to the extent of any Executive Committee
meetings or decisions relating to any such matters. Absent authority granted by
the Executive Committee, no Member or Executive Committee Member shall have the
power to act for or on behalf of, or to bind, the Company. At each meeting of
the Executive Committee, the Executive Committee shall designate a person to
preside over such meeting.

(b) Powers. The business and affairs of the Company shall be managed by or under
the direction of the Executive Committee, except as otherwise expressly provided
in this Agreement. The Executive Committee shall have the power on behalf and in
the name of the Company to carry out any and all of the objectives and purposes
of the Company contemplated by Section 3.1 and to perform all acts that the
Executive Committee may deem necessary or advisable in connection therewith.

(c) Composition of the Executive Committee and Appointment of Executive
Committee Members. The Executive Committee shall consist of four members, two of
whom shall be appointed by the Class A Members (the “Class A Executive Committee
Members”), and two of whom shall be appointed by the Class B Members (the “Class
B Executive Committee Members”). In addition, the Class A Members and the Class
B Members may appoint one or more alternates for the Class A Executive Committee
Members and the Class B Executive Committee Members, respectively, and each such
alternate shall have all of the powers of a Executive Committee Member in such
Executive Committee Member’s absence or inability to

 

12



--------------------------------------------------------------------------------

serve. The Class A Members shall have the power to remove any Class A Executive
Committee Member, and the Class B Members shall have the power to remove any
Class B Executive Committee Member. Any vacancy on the Executive Committee shall
be filled by the Class A Members if the vacancy shall be in respect of a Class A
Executive Committee Member, or by the Class B Members if the vacancy shall be in
respect of a Class B Executive Committee Member. The Class A Members shall
notify the Class B Members, and the Class B Members shall notify the Class A
Members, of their respective appointments or removals of Executive Committee
Members as provided in this Section 4.1(c). In addition to the Executive
Committee Members, the Class A Members and the Class B Members shall each be
entitled to appoint one individual who shall be entitled to attend each meeting
of the Executive Committee and receive all notices and other information
provided to the Executive Committee Members, but no such observer shall be
entitled to any other rights or privileges granted to the Executive Committee
Members hereunder or pursuant hereto. The Class A Members and the Class B
Members shall be entitled to remove and replace their respective Executive
Committee observers from time to time. The Class A Members shall notify the
Class B Members, and the Class B Members shall notify the Class A Members, of
their respective appointments or removals of their Executive Committee observers
as provided in this Section 4.1(c).

(d) Meetings of the Executive Committee. Regular meetings of the Executive
Committee shall be held at least four times in each Fiscal Year and may be held
at such place, within or without the State of Delaware, as shall from time to
time be determined by unanimous consent of the Executive Committee. Special
meetings of the Executive Committee may be called by or at the request of any
Executive Committee Member. Notice of each such regular or special meeting shall
be mailed to each Executive Committee Member, addressed to such Executive
Committee Member at his or her residence or usual place of business, at least
five days before the date on which the meeting is to be held, or shall be sent
to such Executive Committee Member at such place by personal delivery,
telephone, electronic mail or telecopier, not later than five days (or, in the
case of meetings held by telephone, one day) before the day on which such
meeting is to be held. Each such notice shall state the time and place of the
meeting and, as may be required, the purposes thereof.

(i) Any Executive Committee Member who is present at a meeting shall be
conclusively presumed to have waived notice of such meeting except when such
member attends for the express purpose of objecting at the beginning of the
meeting to the transaction of any business because the meeting is not lawfully
called or convened. Such Executive Committee Member shall be conclusively
presumed to have assented to any action taken unless his or her dissent shall be
entered in the minutes of the meeting or unless his or her written dissent to
such action shall be filed with the person acting as the secretary of the
meeting before the adjournment thereof or shall be forwarded by registered mail
to the Managing Member of the Company immediately after the adjournment of the
meeting. Such right to dissent shall not apply to any Executive Committee Member
who voted in favor of such action.

(ii) Executive Committee Members may participate in and act at any meeting of
the Executive Committee through the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in the meeting pursuant to this
Section 4.1(d) shall constitute presence in person at the meeting.

 

13



--------------------------------------------------------------------------------

(iii) Unless otherwise restricted by this Agreement or the Act, any action
required or permitted to be taken at any meeting of the Executive Committee may
be taken without a meeting if all the Executive Committee Members consent
thereto in writing, and the writing or writings are filed with the minutes of
proceedings of the Executive Committee.

(iv) At each meeting of the Executive Committee, the presence of at least one
Class A Executive Committee Member and each Class B Executive Committee Member
shall constitute a quorum and be required for the transaction of business,
subject to the provisions of Section 4.1(a) in respect of decisions to be made
by the Executive Committee.

(e) Compensation of Executive Committee Members. Executive Committee Members
shall not receive any compensation from the Company for their services but may
be reimbursed for any expenses related to attendance at each meeting of the
Executive Committee.

4.2 Actions Requiring Executive Committee Approval The following actions by the
Company shall require the approval of the Executive Committee:

(a) commencing, or any other material action with respect to, a Bankruptcy Event
of the Company or of any Company Subsidiaries;

(b) transferring any assets of the Company to satisfy any liabilities of any of
the Members or their respective Affiliates (or any trade or business, whether or
not incorporated, that is treated as a single employer together with such Member
or its Affiliates (under section 414 of the Code or section 4001(b) of ERISA))
arising from ERISA;

(c) selling, exchanging, licensing as licensor, leasing as lessor, or disposing
of any assets of the Company or any Company Subsidiaries in excess of $30
million;

(d) engaging in, or acquiring any material assets related to, any business other
than the business historically conducted by CrossCountry with a value in excess
of $30 million, other than assets sold or exchanged in the ordinary course;

(e) redeeming any ownership interest in the Company;

(f) making any non-pro rata distribution of cash, income, assets or rights to
any Member, except to the extent permitted under this Agreement, and making any
other distribution not expressly permitted by Article VI hereof (other than the
distribution contemplated by Section 5.1(c) of the Redemption Agreement);

(g) entering into any material transactions (including purchases, sales or
leases of assets) by the Company or any Company Subsidiaries with or for the
benefit of a Member or an Affiliate thereof;

 

14



--------------------------------------------------------------------------------

(h) incurring or assuming any Indebtedness by the Company or any Company
Subsidiary in excess of $50 million in the aggregate, excluding the Indebtedness
incurred prior to the date hereof in connection with the acquisition of the
Company Subsidiaries by the Company;

(i) any repayment (other than (i) repayments in accordance with scheduled
maturity or which are otherwise mandatory pursuant to the terms of any document
to which the Company or a Company Subsidiary is a party and (ii) paydowns on any
revolving credit facility), voluntary prepayment or redemption of, or any
refinancing or other modification of the terms of, any indebtedness pertaining
to the Company or a Company Subsidiary;

(j) initiating any material legal proceedings or arbitration on behalf of the
Company or a Company Subsidiary, or agreeing to the settlement of any claim by
or against the Company or a Company Subsidiary with respect to claims in excess
of $3 million, or which includes requests for any material injunction, specific
performance or other equitable relief; provided, however, that if the vote of
the Executive Committee results in a tie, the Class A Executive Committee
Members shall prevail on any such votes relating solely to any Company
Subsidiary (other than Transwestern), or any entity owned by Citrus Corp. and
the Class B Executive Committee Members shall prevail on any such votes relating
solely to Transwestern;

(k) entering into any confession of a judgment in excess of $3 million against
the Company or a Company Subsidiary; provided, however, that if the vote of the
Executive Committee results in a tie, the Class A Executive Committee Members
shall prevail on any such votes relating solely to any Company Subsidiary (other
than Transwestern), or any entity owned by Citrus Corp. and the Class B
Executive Committee Members shall prevail on any such votes relating solely to
Transwestern;

(l) adopting each annual budget for the Company and each Company Subsidiary, and
any amendment or other modification to any such budget; provided, that if the
Executive Committee is unable to agree on the annual budget for any year for the
Company or any Company Subsidiary, the Company or such Company Subsidiary, as
the case may be, shall adopt an annual budget equal to the annual budget in
effect in the immediately preceding year, subject to the discretion of the
Managing Member to increase one or more line items by not more than 5% (and
subject to the limitation that the budgeted EBITDA for the new year shall not be
less than 90% of the budgeted EBITDA for the preceding year);

(m) the making of any Rate Filing or any Material Regulatory Filing with any
Governmental Authority by the Company or any Company Subsidiary, except to the
extent such filing is required to be made by applicable law; provided, however,
that if the vote of the Executive Committee results in a tie, the Class A
Executive Committee Members shall prevail on any such votes relating solely to
any Company Subsidiary (other than Transwestern) or any entity owned by Citrus
Corp. and the Class B Executive Committee Members shall prevail on any such
votes relating solely to Transwestern;

(n) implementing any material change in accounting policies or practices in
respect of the Company or any Company Subsidiary, in each case except to the
extent that such change is required to be made by GAAP or applicable law, or
terminating the engagement of the Company’s principal independent auditors; and

 

15



--------------------------------------------------------------------------------

(o) the entry into any new line of business by the Company.

4.3 Management of the Company.

(a) Managing Member. Day-to-day management of the Company in accordance with the
polices established, and direction given, by the Executive Committee from time
to time, and subject to the limitations provided elsewhere in this Agreement,
shall be the responsibility of a managing Member (the “Managing Member”). In
addition, the Managing Member shall provide to any Executive Committee Member
such additional information as such Executive Committee Member may reasonably
request from time to time to the extent that (i) such requested information
relates to the operation of the Company or any Company Subsidiary and (ii) the
Managing Member has such information or can acquire it without unreasonable
effort. Subject to the next following sentence, the Managing Member shall be
CCE. If at any time (x) CCE and its Affiliates shall cease to hold at least 80%
of the Class A Membership Interests, or (y) CCE or any of its Affiliates that is
a Member shall breach in any material respect any of its obligations under this
Agreement, Members holding not less than a majority of the Class B Membership
Interests (taking into the account the provisions of Section 4.4(a)(iii)) shall
have the right (but not the obligation) to designate a replacement Managing
Member by written notice to CCE, which replacement shall be effective
immediately or at such other time as shall be specified in such written notice
to CCE. In the case of any such replacement, CCE shall cooperate fully in the
transition to such new Managing Member.

(b) Administrative Services Agreement. Simultaneously with the execution of this
Agreement, the Company shall enter into the Administrative Services Agreement
with the Administrative Services Provider. Subject to the next following
sentence, the Administrative Services Provider shall be an Affiliate of CCE that
is designated by CCE and is qualified to perform the duties required of it under
the Administrative Services Agreement. Members holding not less than a majority
of the Class B Membership Interests shall have the right (but not the
obligation) to designate a replacement Administrative Services Provider (that
may be an Affiliate of ETP) by written notice to CCE and the then current
Administrative Services Provider, which replacement shall be effective
immediately or at such other time as shall be specified in such written notice
to CCE and the Administrative Services Provider, (i) upon the Administrative
Service Provider’s material breach of its obligations under the Administrative
Services Agreement, and the Administrative Service Provider’s failure to cure
such breach within 60 days following the Administrative Service Provider’s
receipt of written notice from the Company setting forth in reasonable detail
the relevant conduct or failure, (ii) upon any of the representations and
warranties of the Administrative Service Provider contained in the
Administrative Services Agreement proving to be materially false, incomplete or
misleading, and not reasonably subject to cure in a manner that will result in
no material harm to the Company, (iii) upon the Administrative Service Provider
committing a material violation of any law applicable to Company or any Company
Subsidiary, (iv) if SUG, or its Affiliates, cease to own beneficially at least a
majority of the Class A Membership Interests or (v) in the event of a failure by
the Company or any Company Subsidiary to pay principal or interest as and when
due under any credit facility (subject to applicable grace periods). It is
expressly understood and agreed that the foregoing provisions shall be in
addition to, and shall not otherwise limit, any other remedies that may be
available to the Company or any other Member (other than CCE or any of its
Affiliates) upon any breach of the Administrative Services Agreement by the

 

16



--------------------------------------------------------------------------------

Administrative Services Provider, CCE or any of its Affiliates. In the case of
any such replacement, CCE shall cause its Affiliate Administrative Services
Provider to cooperate fully in the transition to such new Administrative
Services Provider.

(c) Transwestern Matters. At the request of the Class B Member, representatives
of the Managing Member and the Class B Member shall meet weekly. During such
meetings, the Class B Member shall be entitled to provide guidance to the
Managing Member with respect to material decisions involving, or otherwise
relating to, Transwestern, including decisions with respect to commercial,
financial, regulatory, operational and other general policy matters involving,
or otherwise relating to, Transwestern.

4.4 Member Rights and Obligations.

(a) Voting Rights. Except as provided in this Agreement or as otherwise required
by applicable law;

(i) the Class A Members and the Class B Members shall vote together without
distinction as to class, and any action requiring the approval of the Members
shall require the affirmative vote of the Class A Members and Class B Members
holding a majority of the Class A Membership Interests and the Class B
Membership Interests;

(ii) all actions requiring the approval of the Class A Members, and unless
expressly provided otherwise, all other actions to be taken by the Class A
Members (including, without limitation, any direction to be given to the
Executive Committee Members appointed by the Class A Members), shall require the
affirmative vote of Members holding a majority of the Class A Membership
Interests; provided, however, that in the case of any vote by the Class A
Members, whether pursuant to this Section or any other provision of this
Agreement, ETP and any of its Affiliates holding any Class A Membership
Interests shall not be entitled to participate in such vote and the Class A
Membership Interests held by them shall be disregarded for all purposes of such
vote; and

(iii) all actions requiring the approval of the Class B Members, and unless
expressly provided otherwise, all other actions to be taken by the Class B
Members (including, without limitation, any direction to be given to the
Executive Committee Members appointed by the Class B Members), shall require the
affirmative vote of Members holding a majority of the Class B Membership
Interests; provided, however, that in the case of any vote by the Class B
Members, whether pursuant to this Section or any other provision of this
Agreement, CCE and any of its Affiliates holding any Class B Membership
Interests shall not be entitled to participate in such vote and the Class B
Membership Interests held by them shall be disregarded for all purposes of such
vote.

(b) Actions Requiring Unanimous Approval of Members. The following actions by
the Company shall require the unanimous approval of all of the Members:

(i) amending the Certificate or this Agreement;

 

17



--------------------------------------------------------------------------------

(ii) requiring any Member to contribute additional capital; and

(iii) issuing any Membership Interests or other equity securities of the Company
to any Member.

(c) Actions Requiring Approval of Two-Thirds of Class A Members and Class B
Members. The following actions by the Company shall require the approval of
Members holding at least two-thirds of the Class A Membership Interests and
Members holding at least two-thirds of the Class B Membership Interests:

(i) dissolving, terminating or liquidating the Company or any Company
Subsidiary;

(ii) selling all or substantially all of the assets of the Company or any
Company Subsidiary; and

(iii) merging, consolidating or changing the form of entity of the Company or
any Company Subsidiary, whether or not involving a change of control.

(d) Members’ Meetings. Meetings of the Members may be called from time to time
by the affirmative vote of the Executive Committee Members or upon written
request of any Member having an Aggregate Percentage of not less than 20%
delivered to any member of the Executive Committee. If action is to be taken at
a duly called meeting of the Members, notice of the time, date and place of
meeting shall be given by the Managing Member, at the direction of the Executive
Committee, to each other Member by personal delivery, telephone, electronic mail
or telecopier sent to the address of each Member set forth on Exhibit A at least
five business days in advance of the meeting; provided, however, that no notice
need be given to a Member who waives notice before or after the meeting or who
attends the meeting without protesting at or before its commencement the
inadequacy of notice to such Member. The Members may attend a meeting in person
or by proxy. Meetings of the Members shall be held at the Company’s principal
place of business during normal business hours, or at such other place and time
as unanimously agreed by the Members; provided, however, that the Members may
participate in and act at any meeting of the Members through the use of a
conference telephone or other communications equipment by means of which all
individuals participating in the meeting can hear each other, and such
participation in the meeting shall constitute presence in person at the meeting.
Any action required or permitted to be taken at any meeting of the Members may
be taken without a meeting if one or more written consents to such action shall
be signed by Members whose affirmative vote at a meeting would be sufficient to
approve such action. Such written consents shall be delivered to the principal
office of the Company and, unless otherwise specified, shall be effective on the
date when the first consent is delivered.

(e) Limitation of Authority. Except in accordance with the provisions of this
Agreement, no Member shall have any right or authority to act for or bind the
Company.

4.5 Limitation of Liability. No Member, Managing Member, Executive Committee
Member or any Affiliate, agent, officer, partner, employee, member,
representative, director or shareholder of any of the foregoing shall be liable,
responsible or accountable in damages or otherwise to the Company or any Member
for (i) any act performed in good faith within the

 

18



--------------------------------------------------------------------------------

scope of the authority conferred by this Agreement, (ii) any failure or refusal
to perform any acts except those required by the terms of this Agreement or
(iii) any performance or omission to perform any acts in reliance in good faith
on the advice of independent accountants or legal counsel for the Company.

4.6 Indemnification. In any threatened, pending or completed action, suit or
proceeding to which a Member, Managing Member, Executive Committee Member or any
Affiliate, agent, officer, partner, employee, member, representative, director
or shareholder of any of the foregoing was or is a party or is threatened to be
made a party by reason of the fact that such Person is or was acting on behalf
of the Company (other than an action by or in the right of the Company), the
Company shall indemnify such Member, Managing Member, Executive Committee Member
or any Affiliate, agent, officer, partner, employee, member, representative,
director or shareholder of any of the foregoing against expenses, including
attorneys’ fees, judgments and amounts paid in settlement actually and
reasonably incurred by such Person in connection with such action, suit or
proceeding to the maximum extent permitted by applicable law, provided that such
Person acted in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Company, and that the conduct giving rise
to the liability for which indemnification is sought does not constitute fraud,
gross negligence or gross misconduct.

ARTICLE V.

CONTRIBUTIONS

5.1 Capital Contribution. Unless unanimously agreed to by the Members in
writing, no Member shall be required to make additional Capital Contributions to
the Company. In addition, no Member shall be allowed to make additional Capital
Contributions to the Company without the approval of CCE (but only so long as it
shall be a Member) and of ETP (but only so long as it shall be a Member).

5.2 No Right to Interest or Return of Capital. Except as set forth herein, no
Member shall be entitled to any return of, or interest on, Capital Contributions
to the Company. No Member shall have any liability for the return of the Capital
Contribution of any other Member and each Member shall look only to the assets
of the Company for return of its Capital Contribution.

5.3 No Third Party Rights. The obligations or rights of the Company or the
Members to make any Capital Contribution under this Article V shall not grant
any rights to or confer any benefits upon any Person who is not a Member.

ARTICLE VI.

DISTRIBUTIONS

6.1 Cash Flow. Subject to Sections 6.2, 6.3 and 11.2, Cash Flow shall be
distributed at such times as shall be determined by the affirmative vote of the
Executive Committee to each Class A Member and Class B Member in proportion to
their respective Aggregate Percentage Interests. Distributions to each Member
shall be sent via wire transfer to such account identified by such respective
Member in writing to the Managing Member from time to time.

 

19



--------------------------------------------------------------------------------

6.2 Amounts Withheld for Taxes. Notwithstanding any provision of this Agreement
to the contrary, if the Company is required to pay, with respect to or on behalf
of any Member or any other Person, any amount required to be withheld by the
Company in respect of taxes based on or measured by income under federal, state,
or local law or any estimated tax or similar amount, such Member or other Person
shall, upon demand of the Company, promptly reimburse the Company for such
amount. To the extent that such Member or other Person has not so reimbursed the
Company, any and all amounts so paid by the Company may be withheld from and
offset against distributions to such Member or other Person and shall be
considered for all purposes of this Agreement to have been distributed to such
Member or other Person pursuant to this Article VI.

6.3 Minimum Distribution for Taxes. To the extent permitted by applicable Credit
Facilities and other obligations of the Company, the Company shall distribute in
accordance with Section 6.1, with respect to each Fiscal Year and during the
period commencing on the first day of such Fiscal Year and ending on the 15th
day of the third month following the end of such Fiscal Year, an amount equal to
the lesser of (a) (i) the Company’s Cash Flow for such Fiscal Year less (ii) the
aggregate amount of all quarterly distributions of Cash Flow previously made
during such Fiscal Year and (b) 40% (or such other percentage as may be
determined by the Executive Committee) of the taxable income of the Company for
such Fiscal Year. For purposes of this Section 6.3, the taxable income of the
Company for each Fiscal Year shall be computed as though the Company were a
corporation which did not file consolidated Federal income tax returns, as
though such corporation did not make any of the elections specified in Code
Section 703(b), as though Code Section 243(a)(1) and Code Section 243(c) (if
applicable), rather than Code Section 243(a)(3), applied to “qualifying
dividends” (as defined in Code Section 243(b)(1)), without regard to any
carryover or carryback of any net operating loss, capital loss, investment
credit, unused foreign tax, excess charitable contribution, passive loss or
credit, or other item from any other year, and without regard to the provisions
of Code Section 703(a).

ARTICLE VII.

ALLOCATIONS

7.1 Book Allocations. Sections 7.1(a) and (b) set forth the general rules for
book allocations to the Members. Section 7.1(c) sets forth various special rules
that supercede the general rules of Sections 7.1(a) and (b).

(a) Profit. Profits for each Fiscal Year shall be allocated to the Members in
the following order of priority:

(i) first, each Class A Member and Class B Member shall be allocated Profits (in
proportion to the aggregate Losses allocated to such Members under
Section 7.1(b)(ii) for all Fiscal Years) until the aggregate allocations made to
each Class A Member and Class B Member pursuant to this Section 7.1(a)(i) is
equal to the aggregate Losses allocated to the Member pursuant to
Section 7.1(b)(ii) for all Fiscal Years; and

(ii) thereafter, each Class A Member and each Class B Member shall be allocated
Profits in proportion to its Aggregate Percentage Interests.

 

20



--------------------------------------------------------------------------------

(b) Losses. Losses for each Fiscal Year shall be allocated to the Members in the
following order of priority:

(i) first, to the Class A Members and Class B Members, if any, having positive
balances in their Adjusted Capital Accounts, in proportion to and to the extent
of, such positive balances; and

(ii) thereafter, to the Class A Members and Class B Members in proportion to
their Aggregate Percentage Interests.

(c) Special Rules. Notwithstanding Sections 7.1(a) and (b), the following
special allocation rules shall apply under the circumstances described:

(i) Limitation on Loss Allocations. The Losses allocated to any Member pursuant
to Section 7.1(b) with respect to any Fiscal Year shall not exceed the maximum
amount of Losses that can be so allocated without causing such Member to have an
Adjusted Capital Account Deficit at the end of such Fiscal Year. All items of
loss or deduction in excess of the limitation set forth in this
Section 7.1(c)(i) shall be allocated first, to the Member who will not be
subject to this limitation, and second, any remaining amount to the Members in
the manner required by the Code and the Regulations. To the extent that items of
loss and deduction are allocated pursuant to this Section 7.1(c)(i) to a Member,
such Member shall be allocated a corresponding amount of income and gain as may
be available in the earliest subsequent Fiscal Year to offset such allocation of
loss and deduction.

(ii) Company Minimum Gain. Except as otherwise provided in Regulations
Section 1.704-2(f), if there is a net decrease in Company Minimum Gain during
any Company taxable period, each Member shall be specially allocated items of
Company income and gain for such period (and, if necessary, subsequent periods)
in proportion to and to the extent of, an amount equal to the portion of such
Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). This Section 7.1(c)(ii) is
intended to comply with the charge back of items of income and gain requirement
in Regulations Section 1.704-2(f) and shall be interpreted consistently
therewith.

(iii) Minimum Gain Attributable to Member Nonrecourse Debt. Except as otherwise
provided in Regulations Section 1.704-2(i)(4), if there is a net decrease in
Minimum Gain Attributable to Member Nonrecourse Debt during any Company taxable
period, each Member with a share of Minimum Gain Attributable to Member
Nonrecourse Debt shall be specially allocated items of Company income and gain
for such period (and, if necessary, subsequent periods) in proportion to, and to
the extent of, an amount equal to the portion of such Member’s share of the net
decrease in the Minimum Gain Attributable to Member Nonrecourse Debt, determined
in accordance with Regulations Section 1.704-2(i)(4). This Section 7.1(c)(iii)
is intended to comply with the charge back of items of income and gain
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 

21



--------------------------------------------------------------------------------

(iv) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4),(5) or (6), and such adjustment, allocation or
distribution causes or increases an Adjusted Capital Account Deficit for such
Member, then before any other allocations are made under this Agreement or
otherwise, such Member shall be allocated items of Company income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income and gain) in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, such Adjusted Capital Account Deficit of
such Member as quickly as possible.

(v) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Members in the same ratios that Profit is allocated for the
taxable year in accordance with Regulations Section 1.704-2(b)(1). If the
Executive Committee determines in its good faith discretion that the Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the Code,
the Executive Committee is authorized to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.

(vi) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Member that bears the economic
risk of loss (as described in Regulations Section 1.704-2(b) with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Regulations Section 1.704-2(i)). If more than
one Member bears the economic risk of loss with respect to a Member Nonrecourse
Debt, such Member Nonrecourse Deductions attributable thereto shall be allocated
between or among such Members in accordance with the ratios in which they share
such economic risk of loss.

(vii) Curative Allocations. The allocations set forth in Sections 7.1(c)(i)
through 7.1(c)(vi) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Regulations Sections 1.704-1(b) and 1.704-2(b).
Notwithstanding any other provisions of this Section 7.1(c) (other than the
Regulatory Allocations), the Regulatory Allocations shall be taken into account
in allocating other items of income, gain, loss, and deduction among the Members
so that, to the extent possible, the net amount of such allocations of other
items and the Regulatory Allocations (including anticipated future Regulatory
Allocations) to each Member shall be equal to the net amount that would have
been allocated to such Member if the Regulatory Allocations had not occurred.

(viii) Change in Regulations. If the Regulations incorporating the Regulatory
Allocations are hereafter changed or if new Regulations are hereafter adopted,
and such changed or new Regulations, in the opinion of independent tax counsel
for the Company, make it necessary to revise the Regulatory Allocations or
provide further special allocation rules in order to avoid a significant risk
that a material portion of any allocation set forth in this Article VII would
not be respected for federal income tax purposes, the Executive Committee shall
make such reasonable amendments to this

 

22



--------------------------------------------------------------------------------

Agreement as, in the opinion of such counsel, are necessary or desirable, taking
into account the interests of the Members as a whole and all other relevant
factors, to avoid or reduce significantly such risk to the extent possible
without materially changing the amounts allocable and distributable to any
Member, pursuant to this Agreement.

(ix) Non-Recourse Liabilities. “Excess non-recourse liabilities” of the Company
within the meaning of Regulations Section 1.752-3(a)(3) shall be allocated in
the same ratio that Profit is allocated for the taxable year.

7.2 Tax Allocations.

(a) In General. Allocations for tax purposes of items of income, gain, loss,
deduction and basis therefor, shall be made in the same manner as allocations
for book purposes set forth in Section 7.1. Allocations pursuant to this
Section 7.2 are solely for purposes of federal, state and local income taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other items or distributions
pursuant to any provision of this Agreement.

(b) Special Rules.

(i) Elimination of Book/Tax Disparities. In determining a Member’s allocable
share of Company taxable income, the Member’s allocable share of each item of
Profit and Loss shall be properly adjusted to reflect the rules and principles
of Code Section 704(c) and Regulations Section 1.704-3. This Section 7.2(b)(i)
is intended to comply with the requirements of Code Section 704(c) and
Regulations Sections 1.704-1(b)(2)(iv)(d) and (f) and shall be interpreted
consistently therewith. Any elections or other decisions relating to such
allocations shall be made by the Members in any manner that reasonably reflects
the purpose and intention of this Agreement.

(ii) Allocation of Items Among Members. Except as otherwise provided in
Section 7.2(b)(i), each item of income, gain, loss and deduction and all other
items governed by Code Section 702(a) shall be allocated among the Members in
proportion to the allocation of Profits, Losses and other items to the Members
hereunder, provided that any gain recognized from any disposition of a Company
asset that is treated as ordinary income because it is attributable to the
recapture of any depreciation or amortization shall be allocated among the
Members in accordance with Regulations Section 1.1245-1(e), if applicable, or
with any other applicable provision of the Regulations and, if no such provision
is applicable, in the same ratio as the prior allocations of Profits and Losses
and other items that included such depreciation or amortization, but not in
excess of the gain otherwise allocable to each Member.

(c) Conformity of Reporting. The Members are aware of the income tax
consequences of the allocations made by this Section 7.2 and hereby agree to be
bound by the provisions of this Section 7.2 in reporting their shares of Company
profits, gains, income, losses, deductions, credits and other items for income
tax purposes.

7.3 Transferred Interests. If any Membership Interest (or portion thereof) is
sold, assigned or transferred during any Fiscal Year, then Profit, Loss, each
item thereof and all other

 

23



--------------------------------------------------------------------------------

items realized by the Company during such Fiscal Year shall be divided and
allocated between the Members by taking into account their varying interests
during the Fiscal Year in accordance with Code Section 706(d), using any
conventions permitted by law and selected by the Members.

7.4 Section 754 Election. In the event of a Transfer of a Membership Interest
permitted under this Agreement, the Company shall, at the request of the
transferee Member, file an election under Section 754 of the Code to adjust the
basis of the assets of the Company in accordance with the provisions of
Section 743 of the Code. Any costs associated with such election (such as
accounting fees) shall be borne by the transferee Member.

7.5 Tax Matters Member.

(a) For purposes of Code Sections 6221 through 6223, the Managing Member from
time to time shall also be, and is hereby designated as, the “tax matters
partner” of the Company (the “Tax Matters Member”).

(b) The Tax Matters Member shall make an election under Code
Section 6231(a)(i)(B)(ii) with the Company’s first tax return to be filed after
the effective date of this Agreement to have Code Sections 6221 to 6234,
inclusive, apply to the Company.

(c) The Tax Matters Member shall, within ten days (or such shorter period of
time as is reasonably practicable) of the receipt of any notice from the
Internal Revenue Service in any administrative proceeding at the Company level
relating to the determination of any Company item of income, gain, loss,
deduction or credit, deliver a copy of such notice to each Member. The Tax
Matters Member shall cooperate with any Member, and shall take such action as
may be required to be taken by the Tax Matters Member, to cause such Member to
become a “notice partner” within the meaning of Section 6231(a)(8) of the Code.
The Tax Matters Member shall inform each Member of all significant matters that
may come to its attention in its capacity as Tax Matters Member by giving
written notice thereof within 10 business days (or such shorter period of time
as is reasonably practicable) after becoming aware thereof and, within that
time, shall forward to each other Member copies of all significant written
communications it may receive in its capacity as Tax Matters Member.

(d) The Tax Matters Member shall not take any action that may be taken by a “tax
matters partner” under Code Section 6221 through 6234 unless (i) it has first
given the other Members written notice of the contemplated action at least ten
business days prior to the applicable due date of such action and (ii) it has
received the unanimous written consent of the other Members to such contemplated
action; provided, however, that unless the Tax Matters Member is notified
otherwise no later than two business days prior to any date by which the Tax
Matters Member must act as set forth in any notice received from the Internal
Revenue Service, the Code or the regulations promulgated thereunder, such other
Members shall be deemed to have given their consent.

(e) At least 20 days prior to the due date for the filing of any federal income
tax return of the Company, the Tax Matters Member shall provide a proposed draft
of such return to the Members for their approval. If the Members approve such
return, the return shall be filed as approved. Failure to provide the Tax
Matters Member with written notice that the

 

24



--------------------------------------------------------------------------------

Members do not approve such return within 10 days from the receipt thereof by
the Members shall be deemed approval by the Members. In the event the Members do
not approve such return, and the Members and Tax Matters Member are otherwise
unable to resolve their differences with regard to such return, the matter shall
be submitted to an independent, nationally recognized accounting firm, the
decision of which shall be final. The cost of retaining such accounting firm
with respect to resolving such dispute shall be borne by the Company. The Tax
Matters Member shall provide a draft or final copy of any tax return to a Member
upon written request by such Member.

(f) Without limiting and in addition to the foregoing, for tax proceedings,
matters and claims in excess of $3 million, the Tax Matters Member shall not
initiate any legal or administrative proceedings on behalf of the Company or a
Company Subsidiary in respect of or relating to any tax proceedings or other tax
matters, or agree to the settlement of any claims in respect of or relating to
any tax proceedings or other tax matters, without first consulting with the
Executive Committee a reasonable period of time prior to taking any such action.

ARTICLE VIII.

TRANSFER/ADMISSION MATTERS

8.1 Transfer Restrictions. ETP, CCE and any other Person holding, directly or
indirectly, a Class A Membership Interest or Class B Membership Interest may
Transfer all or any portion of its Membership Interest only in accordance with
the provisions of this Article VIII; provided, that ETP, CCE and any other
Person holding, directly or indirectly, a Class A Membership Interest or Class B
Membership Interest may Transfer all or any portion of its Membership Interest
to an Affiliate with prior notice to the Executive Committee and upon
satisfaction of the provisions of Section 8.3. Notwithstanding any provision
hereof to the contrary, no Class A Member may Transfer any Membership Interest
to any person that is a Class A Prohibited Transferee and no Class B Member may
Transfer any Membership Interest to any person that is a Class B Prohibited
Transferee.

8.2 Right of First Offer. If any Class A Member or Class B Member (a
“Transferring Member”) desires to Transfer all or any portion of its Class A
Membership Interest or Class B Membership Interest, as applicable (the
“Specified Interest”), to any Third Party Purchaser, such Transferring Member
shall first give notice thereof (the “Offer Notice”) to the other Class A
Members and Class B Members (the “Non-Transferring Members”), specifying the
price (the “Specified Price”) and other terms (the “Specified Terms”) at and on
which such Transferring Member is willing to sell the Specified Interest. The
delivery of the Offer Notice by the Transferring Member to the Non-Transferring
Members shall constitute an offer by the Transferring Member to negotiate in
good faith to sell to the Non-Transferring Members the Specified Interest at the
Specified Price upon the Specified Terms. The Non-Transferring Members shall
each have 30 Business Days (the “Acceptance Period”) from and including the date
it receives the Offer Notice to accept such offer, which acceptance shall be in
the form of a written notice (the “Acceptance Notice”) to the Transferring
Member. Each Non-Transferring Member wishing to accept such offer (each, an
“Accepting Member”) shall thereafter negotiate in good faith with the
Transferring Member. If more than one Non-Transferring Member shall wish to
purchase the Specified Interest, each such Non-Transferring Member shall be
entitled to purchase a proportionate share of the Specified Interest on the
basis of its Aggregate Percentage

 

25



--------------------------------------------------------------------------------

Interest. If the Accepting Member(s) and the Transferring Member fail to execute
a definitive purchase agreement within 30 Business Days following receipt by the
Transferring Member of the applicable Acceptance Notice(s), or if the sale of
the Specified Interest to the Non-Transferring Member(s) is not consummated
within 60 days following such receipt of the Acceptance Notice, the offer set
forth in this Section 8.2 shall then automatically expire, and such Transferring
Member may Transfer the Specified Interest, subject to the other terms of this
Agreement, for a price and on terms and conditions substantially no more
favorable to the purchaser than those offered by the Transferring Member;
provided, however, that if the Transferring Member shall fail to sell the
Specified Interest or any portion thereof within 180 days from such expiration,
the Specified Interest or such non-transferred portion of the Specified Interest
shall again be subject to the right of first offer contained in this
Section 8.2.

8.3 Transfer Requirements. Notwithstanding anything to the contrary contained
herein, the Company shall not recognize for any purpose any purported Transfer
of all or any portion of a Member’s Membership Interest unless:

(a) the Company shall have been furnished with the documents effecting such
Transfer executed and acknowledged by both transferor and transferee, together
the written agreement of the transferee to become a party to and be bound by
this Agreement, which shall be in form and substance reasonably satisfactory to
the Executive Committee;

(b) such Transfer shall have been made in accordance with all applicable laws
and regulations and all necessary governmental consents shall have been obtained
and requirements satisfied, including without limitation, compliance with the
Securities Act, and applicable state blue sky and securities laws, and such
Transfer will not cause the Company to breach or violate any applicable law;

(c) such Transfer will not cause the Company to have more than 100 partners
(within the meaning of Regulations Section 1.7704-1(h)) or does not otherwise
cause the Company to be treated as a “publicly traded partnership” within the
meaning of Section 7704 of the Code;

(d) such Transfer will not result in a termination of the Company for purposes
of Section 708 of the Code;

(e) all necessary instruments reflecting such admission shall have been filed in
each jurisdiction in which such filing is necessary in order to qualify the
Company to conduct business or to preserve the limited liability of the Members;
and

(f) such Transfer will not result in the occurrence of an event of default or
similar occurrence (whether immediately or with the giving of notice, the
passage of time or both) under the terms of any of the Credit Facilities;

provided, however, that the foregoing provisions of this Section 8.3 shall not
apply to the Transfers contemplated by the Redemption Agreement.

The Executive Committee may request an opinion of counsel (which counsel shall
be chosen by the non-transferring Member but shall be reasonably satisfactory to
the transferee Member) with

 

26



--------------------------------------------------------------------------------

respect to any of the foregoing or any other matters that the Executive
Committee reasonably deems appropriate in respect of any such Transfer. In
addition, the Executive Committee, upon unanimous consent, may waive any of the
foregoing provisions. Notwithstanding the foregoing, a Transferring Member need
not comply with Section 8.3(d) if such Transferring Member indemnifies each
other Member in a manner and amount reasonably satisfactory to each such other
Member for any adverse tax effects that would result from such termination.

8.4 Admission of a Member. A Person may be admitted as Class A Member or a Class
B Member upon satisfaction of the relevant requirements of this Article VIII or
with the unanimous written consent of the Class A Members and the Class B
Members. Upon such admission, such Member shall be designated as either a
Class A Member or a Class B Member, and the Managing Member shall amend Exhibit
A appropriately to reflect the admission of such Person as a Member.

8.5 Cooperation by Members. If any Member wishes to Transfer all or a portion of
its Membership Interest in accordance with the provisions of this Article VIII,
each other Member shall use its reasonable efforts to assist the Member seeking
to make such Transfer as such Member may reasonably request.

ARTICLE IX.

BOOKS AND RECORDS; BANK ACCOUNTS

9.1 Books and Records. The books and records of the Company shall, at the cost
and expense of the Company, be kept or caused to be kept by the Managing Member
at the principal place of business of the Company. Such books and records will
be kept on the basis of a calendar year, and will reflect all Company
transactions and be appropriate and adequate for conducting the Company’s
business. By February 28 of each year, the Tax Matters Member shall provide each
Member of Holdings with an estimate of its allocable share of the preceding
year’s taxable income, loss, credit and certain other information necessary for
the Members to file a complete tax return.

9.2 Reporting Requirements.

(a) Members Holding 5% Membership Interests. The Managing Member shall prepare,
or cause to be prepared, and shall deliver a financial report (audited in the
case of a report sent as of the end of a Fiscal Year and unaudited in the case
of a report sent as of the end of a quarter) to each holder of 5% or more of the
outstanding Class A Membership Interests and to each holder of 5% or more of the
outstanding Class B Membership Interests within 120 days after the end of each
Fiscal Year (commencing after the date of this Agreement) and 60 days after the
end of each of the first three quarters of each Fiscal Year (commencing with the
first full quarter after the date of this Agreement), setting forth for such
Fiscal Year or quarter:

(i) the assets and liabilities of the Company and the Company Subsidiaries, on a
consolidated and consolidating basis, as of the end of such Fiscal Year or
quarter;

(ii) the net profit or net loss of the Company and the Company Subsidiaries, on
a consolidated and consolidating basis, for such Fiscal Year or quarter;

 

27



--------------------------------------------------------------------------------

(iii) the cash flows of the Company and the Company Subsidiaries, on a
consolidated and consolidating basis, for such Fiscal Year or quarter; and

(iv) in the case of a Fiscal Year only, such Class A Member’s or such Class B
Member’s closing Capital Account balance as of the end of such Fiscal Year.

(b) Members Holding 20% Membership Interests. The Managing Member shall prepare,
or cause to be prepared, and shall deliver to each Member holding 20% or more of
the outstanding Class A Membership Interests and to each Member holding 20% or
more of the outstanding Class B Membership Interests as promptly as practicable
such information regarding the Company and each Company Subsidiary as such
Member shall reasonably request.

9.3 Bank Accounts. All funds of the Company will be deposited in its name in an
account or accounts maintained with such bank or banks selected by the Executive
Committee. The funds of the Company will not be commingled with the funds of any
other Person. Checks will be drawn upon the Company account or accounts only for
the purposes of the Company and shall be signed by authorized representatives of
the Company.

ARTICLE X.

DISSOLUTION AND LIQUIDATION

10.1 Dissolution. The Company shall be dissolved upon the approval of the
Members required by Section 4.4(c)(i).

10.2 Distribution on Dissolution.

(a) Upon dissolution of the Company, no further business shall be conducted
except for the taking of such action as shall be necessary for the winding up of
the affairs of the Company and the distribution of assets pursuant to the
provisions of this Section. So long as it shall then be a Member, CCE shall act
as the Liquidating Trustee. If CCE shall not then be a Member or if it is unable
to act as Liquidating Trustee, then the Members shall appoint another
Liquidating Trustee. The Liquidating Trustee shall have full authority to wind
up the affairs of the Company and to make distributions provided herein.

(b) Upon dissolution of the Company, the Liquidating Trustee shall either sell
the assets of the Company at the best price available, or the Liquidating
Trustee may distribute to the Members all or any portion of the Company’s assets
in kind. If any assets are to be distributed in kind, the Liquidating Trustee
shall ascertain the fair market value (by appraisal or other reasonable means)
of such assets, and each Member’s Capital Account shall be charged or credited,
as the case may be, as if such asset had been sold for cash at such fair market
value and the Profit or Loss recognized thereby had been allocated to and among
the Members in accordance with Article VII.

(c) All assets of the Company shall be applied and distributed in the following
order:

(i) first, to the payment and discharge of all the Company’s debts and
liabilities to creditors, including liabilities to Members who are creditors, to
the extent otherwise permitted by law;

 

28



--------------------------------------------------------------------------------

(ii) second, to establish such reserves as the Liquidating Trustee may deem
reasonably necessary (and if the Liquidating Trustee shall be a Member, with the
approval of Members holding at least two-thirds of all Membership Interests) for
contingent or unforeseen liabilities or obligations of the Company; and

(iii) thereafter, to the Class A Members and the Class B Members in accordance
with Section 6.1.

10.3 Cancellation of Certificate. Upon the completion of the distribution of
Company assets as provided in this Article X, the Company shall be terminated,
and the Members shall cause the cancellation of the Certificate and all
amendments thereto, and shall take such other actions as may be necessary or
appropriate to terminate the Company.

ARTICLE XI.

GENERAL

11.1 Title to Company Property. All property owned by the Company, including,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Company as an entity, and no Member, individually, shall have any ownership
of such property. The Company may hold any of its assets in its own name or in
the name of its nominee, which nominee may be one or more Persons.

11.2 Severability. Every provision of this Agreement is intended to be
severable. Any provision of this Agreement which is illegal, invalid, prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction. If any term or provision hereof is illegal or invalid for
any reason whatsoever, such illegality or invalidity will not affect the
validity of the remainder of this Agreement.

11.3 Governing Law. This Agreement and rights and obligations of the parties
hereto with respect to the subject matter hereof will be interpreted and
enforced in accordance with, and governed exclusively by, the law of the State
of Delaware, excluding the conflicts of law provisions thereof.

11.4 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their permitted successors, heirs and
assigns.

11.5 Waiver of Action for Partition. Each of the Members irrevocably waives
during the term of the Company any right that he may have to maintain any action
for partition with respect to any property of the Company.

 

29



--------------------------------------------------------------------------------

11.6 Headings. The headings of the Articles, Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

11.7 Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, with the same
effect as if all parties had signed the same documents, each of which will be
considered an original, but all such counterparts together will constitute but
one and the same Agreement. Any facsimile copies hereof or signature hereon
shall, for all purposes, be deemed originals.

11.8 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. This Agreement and the
exhibits hereto supersede all prior written and all prior and contemporaneous
oral agreements, understandings, negotiations and representations between the
parties with respect to such subject matter.

11.9 Amendment. Except in the case of a modification of Exhibit A to be made by
the Managing Member as expressly contemplated by the terms of this Agreement,
including Section 5.2, this Agreement may be amended only by an instrument in
writing signed by all of the Members. Promptly following any amendment to this
Agreement (including any modification to Exhibit A by the Managing Member), the
Managing Member shall provide a true and complete copy thereof to each other
Member.

11.10 Securities Law Matters. The Members agree and acknowledge that their
Membership Interests are being acquired by them for investment purposes only and
not with a view to any sale thereof; that they have had adequate opportunity to
obtain from representatives of the Company and others all information necessary
for purposes of evaluating the merits and risks of holding a Membership
Interest; that they are able to bear the economic risk of holding their
Membership Interests hereunder for an indefinite period; that the Membership
Interests are illiquid assets and that there is no market in which to effectuate
a resale thereof or any portion thereof; and that, in any event, the resale of
their Membership Interests cannot be effectuated except pursuant to compliance
with the registration requirements under the Securities Act or an exemption
therefrom.

11.11 Notices.

(a) Each notice or other communication required or permitted to be given
pursuant to this Agreement shall be in writing and delivered in person or by
first class United States mail, postage prepaid, to the party to whom addressed
or by any nationally known overnight courier service to the address specified on
Exhibit A or to such other address as the party may advise the Executive
Committee, the Managing Member and the other Members as its address for notice
hereunder.

(b) All notices shall be deemed given upon the earlier to occur of: (i) the date
of actual receipt; (ii) the date of refusal of delivery; and (iii) (A) as to
hand delivery, the date of delivery, (B) as to facsimile, when such facsimile is
transmitted to the facsimile number specified herein and the appropriate
confirmation is provided, (C) as to overnight courier service, the date
following the deposit with the overnight courier service, and (D) as to the US
Mails, three business days after depositing in the US Mails.

 

30



--------------------------------------------------------------------------------

11.12 Construction. None of the provisions of this Agreement shall be for the
benefit of, or enforceable by, any creditors of the Company or other third
parties.

11.13 Submission to Jurisdiction; Consent to Service of Process.

(a) Any claims or disputes which may arise or result from, or be connected with,
this Agreement, any breach or default hereunder, or the transactions
contemplated by this Agreement, and any and all Actions related to the foregoing
shall be filed and maintained exclusively in the United States District Court
for the Southern District of New York sitting in New York County or the
Commercial Division, Civil Branch, of the Supreme Court of the State of New York
sitting in New York County and any appellate court from any thereof.

(b) The parties hereby unconditionally and irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement or any of the transactions contemplated by this Agreement
brought in any court specified in paragraph (a) above, or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 11.11.

11.14 No Consequential or Punitive Damages. No party hereto (or its Affiliates)
shall, under any circumstance, be liable to any other party (or its Affiliates)
for any consequential, exemplary, special, incidental or punitive damages
claimed by such other party under the terms of or due to any breach of this
Agreement, including, but not limited to, loss of revenue or income, cost of
capital, or loss of business reputation or opportunity.

11.15 Waiver. No consent or waiver, express or implied, by any Member to or of
any breach or default by any other Member in the performance by such other
Member of its obligations under this Agreement shall be deemed or construed to
be a consent to or waiver of any other breach or default in the performance by
such other Member of the same or any other obligation of such other Member under
this Agreement. Failure on the part of any Member to complain of any act or
failure to act of any other Member or to declare any other Member in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Member of its rights under this Agreement.

11.16 Confidentiality. Each Member shall hold, and shall cause its Affiliates to
hold, in strict confidence, unless compelled to disclose by judicial or
administrative process or by other requirements of law, the contents of any
reports, financial statements, budgets or other information delivered to any
Member pursuant to Section 9.2 (“Confidential Information), except to the extent
that such Confidential Information (i) has been or has become (A) generally
available to the public other than as a result of disclosure by any party
hereunder or an Affiliate

 

31



--------------------------------------------------------------------------------

of a party or (B) available to the public on a non-confidential basis from a
source other than an Affiliate of a party entitled to the protection offered
hereby, or (ii) is required to be disclosed under applicable law or stock
exchange rules; provided, however, the applicable Member shall use, and shall
cause its Affiliates to use, commercially reasonable efforts to give each other
Member prior notice of any such disclosure in sufficient time to enable each
other Member to protect any such information. However, nothing contained in this
Section shall preclude the disclosure of Confidential Information, on the
condition that it remain confidential, to auditors, attorneys, lenders,
financial advisors, members, limited partners and other Persons in connection
with the performance of their duties as delegated or requested by any Member
hereof.

11.17 Public Announcement. The Members shall consult with each other before
issuing any press release relating to the Company or the Company Subsidiaries
and shall not issue any such press release or make any such public statement
without the prior consent of the other Members, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that a Member
may, without consulting with any other Member and without the prior consent of
the other Members, issue such press release or make such public statement as
may, upon the advice of counsel, be required by applicable law or stock exchange
rules if it has used all reasonable efforts to consult with the other Members.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

CLASS A MEMBERS CCE ACQUISITION, LLC By:  

 

Name:   Title:   CCEA CORP. By:  

 

Name:   Title:   CLASS B MEMBER ENERGY TRANSFER PARTNERS, L.P.

  By:   Energy Transfer Partners, GP, L.P.,     its general partner   By:  
Energy Transfer Partners, L.L.C.,     its general partner

    By:  

 

    Name:       Title:  

Signature Page

Second Amended and Restated Limited Liability Company Agreement of CCE Holdings,
LLC



--------------------------------------------------------------------------------

EXHIBIT B

Members

 

Class A Members

   Class A
Percentage
Interest     Class B
Percentage
Interest     Aggregate
Percentage
Interest  

CCE ACQUISITION, LLC

5444 Westheimer Road

Houston, TX 77056

Attn:

   99.9 %    N/A      49.95 % 

CCEA CORP.

5444 Westheimer Road

Houston, TX 77056

Attn:

   .2 %      .1 % 

Class B Member

   Class A
Percentage
Interest     Class B
Percentage
Interest     Aggregate
Percentage
Interest  

ENERGY TRANSFER PARTNERS, L.P.

2828 Woodside Street

Dallas, TX 75204

Attn:

   N/A      100 %    50 % 



--------------------------------------------------------------------------------

EXHIBIT B

Class A Prohibited Transferees

 

  1. Kinder Morgan

 

  2. American International Group, Inc.

Class B Prohibited Transferees

 

  1. General Electric

 

  2. Kinder Morgan

 

  3. American International Group, Inc.



--------------------------------------------------------------------------------

EXHIBIT C

Administrative Services Agreement



--------------------------------------------------------------------------------

Exhibit B

AMENDED AND RESTATED

ADMINISTRATIVE SERVICES AGREEMENT

This AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”)
is entered into as of                          , 2006, by and between CCE
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), and SU
Pipeline Management LP, a Delaware limited partnership (“Manager”).

RECITALS:

WHEREAS, Holdings owns 100% of the equity interests in CrossCountry Energy, LLC,
a Delaware limited liability company (“CrossCountry”); and

WHEREAS, CrossCountry owns 100% of the membership interests of Transwestern
Holding Company, LLC, a Delaware limited liability company that owns 100% of the
membership interests of Transwestern Pipeline Company, LLC, a Delaware limited
liability company (collectively, “Transwestern”); 100% of the membership
interests of CrossCountry Citrus, LLC, a Delaware limited liability company that
owns 50% of the issued and outstanding shares of capital stock of Citrus Corp.,
a Delaware corporation (collectively, “Citrus”); and 100% of the membership
interests of CrossCountry Energy Services, LLC, a Delaware limited liability
company (“CES”) (CrossCountry, Transwestern, Citrus and CES collectively, the
“CrossCountry Entities”, and Holdings and the CrossCountry Entities and their
respective facilities, property, operations, equipment and other assets
collectively, the “Enterprise”); and

WHEREAS, Energy Transfer Partners, L.P., a Delaware limited partnership (“ETP”),
has entered into a Purchase and Sale Agreement dated as of September 14, 2006,
with the owners of the Class B interests of Holdings under which it will
purchase those Class B interests (the “CCE Acquisition Agreement”); and

WHEREAS, ETP, CCE Acquisition, LLC, a Delaware limited liability company, and
CCEA Corp., a Delaware corporation, the owners of the Class A interests of
Holdings, have negotiated certain changes to the Administrative Services
Agreement dated November 5, 2004 between Holdings and Manager that they desire
to become effective upon closing of the transaction described in the CCE
Acquisition Agreement; and

WHEREAS, Holdings desires to continue having Manager manage the Enterprise on
its behalf; and

WHEREAS, Holdings and Manager desire to set forth their respective rights and
obligations with respect to the operation and management of the Enterprise,
including certain charges associated with the execution and closing of the CCE
Acquisition Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the Parties intending to be legally bound hereby
agree as follows:

ARTICLE I

DEFINITIONS

The terms used herein shall have the respective meanings as set forth below.

1.01 “Accepted Gas Pipeline Practices” shall mean those practices, methods and
acts engaged in or approved by a significant portion of the interstate natural
gas pipeline industry during the term of this Agreement and any of the
practices, methods and acts which, in the exercise of reasonable judgment in
light of the facts known at the time a decision is made, would have been
reasonably expected to accomplish a desired result at a reasonable cost
consistent with good business practices, reliability, safety and expedition.

1.02 “Accounting and Financial Procedures” shall mean the budgeting, accounting,
billing and auditing procedures set forth in Exhibit “A” hereto.

1.03 “Act” means the Securities Exchange Act of 1934, as amended.

1.04 “Affiliate” means, with respect to any person, any direct or indirect
subsidiary of such person, and any other person that directly, or through one or
more intermediaries, controls or is controlled by or is under common control
with such first person. As used in this definition, “control” (including with
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).

1.05 “CES” has the meaning set forth in the Recitals to this Agreement.

1.06 “Citrus” has the meaning set forth in the Recitals to this Agreement.

1.07 “Class A Member” has the meaning set forth in the LLC Agreement.

1.08 “Class A Membership Interests” has the meaning set forth in the LLC
Agreement.

1.09 “Committee” shall mean the Executive Committee of Holdings or, to the
extent the rights and responsibilities of the Committee under the LLC Agreement
are in the future delegated, assigned, in whole, or in part, or otherwise
conveyed to another committee or governing body, that body to which such rights
and responsibilities have been transferred.

1.10 “Confidential Information” has the meaning set forth in Section 4.01 to
this Agreement.

1.11 “Credit Facilities” shall mean such loan agreements and instruments to
which Holdings or any Holdings subsidiary shall be a party from time to time.

1.12 “CrossCountry” has the meaning set forth in the Recitals to this Agreement.

1.13 “CrossCountry Entities” has the meaning set forth in the Recitals to this
Agreement.

1.14 “Effective Date” shall mean                          , 2006.

 

2



--------------------------------------------------------------------------------

1.15 “Enterprise” has the meaning set forth in the Recitals to this Agreement.

1.16 “Fiscal Year” shall mean the period of time commencing on the Effective
Date and continuing to December 31 of the same year and commencing on January 1
of each subsequent year and ending on December 31 of the same year.

1.17 “Force Majeure Event” shall mean an act of God; severe fire, flood,
earthquake, storm or lightning; National Weather Service warnings or advisories,
whether official or unofficial, that result in the evacuation of facilities, an
act of Governmental Authority, or necessity for compliance with any court order,
law, statute, consent agreement, settlement ordinance or regulation promulgated
or agreed to by or with a Governmental Authority having jurisdiction with
respect to the applicable subject matter; a strike, lockout or other industrial
disturbance; an act of the public enemy, sabotage, war, act of terrorism,
insurrection or blockade; riot or other civil disturbance; epidemic; explosions,
delay in obtaining material, permits, equipment, and any other similar event or
cause that, in each such case, prevents, in whole or in part, the performance of
a Party’s obligations under this Agreement, is not reasonably within the control
of the affected Party and which by the exercise of commercially reasonable
efforts the affected Party is unable to overcome or prevent.

1.18 “GAAP” means United States generally accepted accounting principles
consistently applied.

1.19 “Governmental Authority” means any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state or local government, including any governmental
authority, agency, department, board, commission or instrumentality or any
political subdivision thereof, and any tribunal, court or arbitrator(s) of
competent jurisdiction.

1.20 “Holdings” has the meaning set forth in the preamble to this Agreement.

1.21 “Holdings Indemnified Parties” has the meaning set forth in Section 4.03 to
this Agreement.

1.22 “LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Holdings, dated as of                       , 2006, as it
may be amended from time to time.

1.23 “Manager” has the meaning set forth in the preamble to this Agreement.

1.24 “Manager Indemnified Parties” has the meaning set forth in Section 4.02(a)
to this Agreement.

1.25 “Managing Member” has the meaning set forth in the LLC Agreement.

1.26 “Member” shall mean a member of Holdings from time to time, and “Members”
means each Member, collectively as provided by the LLC Agreement.

1.27 “Membership Interests” has the meaning set forth in the LLC Agreement.

1.28 “Notice” has the meaning set forth in Section 6.01 to this Agreement.

 

3



--------------------------------------------------------------------------------

1.29 “Party” shall mean Holdings or Manager, and “Parties” shall mean both
Holdings and Manager.

1.30 “Representatives” has the meaning set forth in Section 4.01 to this
Agreement.

1.31 “Shared Services” has the meaning set forth in Section 3.01(a) to this
Agreement.

1.32 “Southern Union” means Southern Union Company, a Delaware corporation.

1.33 “Transwestern” has the meaning set forth in the Recitals to this Agreement.

ARTICLE II

RELATIONSHIP AND REPRESENTATIONS OF THE PARTIES

2.01 General Principles Regarding the Relationship of the Parties. The major
policies and business decisions of Holdings shall be established by the
Committee or determined by a vote of the Members, and in each case, implemented
by Manager as directed by the Managing Member. The actions requiring approval of
the Committee shall be as set forth in the LLC Agreement. The day-to-day
management of the CrossCountry Entities and the operation of the Enterprise,
including all administrative and ministerial functions of the business of
Holdings not expressly reserved by the Committee, shall be the sole
responsibility of the Managing Member, which shall direct and supervise Manager
in its duties hereunder. In managing the Enterprise, Manager shall undertake
commercially reasonable efforts to act in the best interests of the Members and
Holdings collectively. Specifically, Manager shall act impartially with respect
to the Members and Holdings notwithstanding that Manager is an Affiliate of the
Managing Member. Manager shall use reasonable efforts to assist any Member in
its sale of all or a portion of its Membership Interests, at that Member’s
expense, including preparation of due diligence materials for prospective
purchasers. Manager shall devote such amount of time and resources necessary to
perform the services as appropriate for the operation of the Enterprise,
consistent and in accordance with (i) Accepted Gas Pipeline Practices, (ii) laws
and regulations applicable to the Enterprise and (iii) material contracts and
agreements binding on the Enterprise, including any Credit Facilities.

2.02 Representations and Warranties of Manager. Manager represents and warrants
to Holdings, as of the date hereof, as follows:

 

  (a) Manager is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
power and authority to own its properties and assets and to conduct its business
as now conducted;

 

  (b) Manager has taken all necessary action to authorize the execution,
delivery and performance of its obligations under this Agreement, which action
has not been superseded or modified, and this Agreement has been duly executed
and delivered by Manager and constitutes the legal, valid and binding obligation
of Manager, enforceable in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights and general principles of equity;

 

4



--------------------------------------------------------------------------------

  (c) the execution, delivery and performance of this Agreement do not violate
(i) Manager’s limited partnership agreement or any resolution of its board of
managers or other committees charged with the governance of its affairs,
(ii) any contract to which Manager or any of Manager’s Affiliates is a party or
(iii) any law, rule, regulation, order, writ, judgment, injunction, decree or
determination affecting Manager or any of its properties;

 

  (d) no litigation is pending or, to Manager’s knowledge threatened, which
seeks to restrain it from performing its obligations hereunder or the adverse
outcome of which would materially affect its business or its ability to perform
its obligations hereunder; and

 

  (e) Manager or one of its Affiliates is experienced in the administration and
management of gas pipelines, and has obtained all required approvals with
respect to the operation of such pipelines and has not been and is not currently
subject to any material judgment or settlement of any claim imposing liability
on it for noncompliance with law or mismanagement in its administration and
management of any gas pipelines.

2.03 Representations and Warranties of Holdings. Holdings represents and
warrants, as of the date hereof, as follows:

 

  (a) Holdings is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to own its properties and assets and to conduct
its business as now conducted;

 

  (b) Holdings has taken all necessary action to authorize the execution,
delivery and performance of its obligations under this Agreement, which action
has not been superseded or modified, and this Agreement has been duly executed
and delivered by Holdings and constitutes the legal, valid and binding
obligation of Holdings, enforceable in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights and general
principles of equity;

 

  (c) the execution, delivery and performance of this Agreement do not violate
(i) Holdings’ limited liability company operating agreement or any resolution of
the Committee or other committees charged with the governance of its affairs,
(ii) any contract to which Holdings is a party or (iii) any law, rule,
regulation, order, writ, judgment, injunction, decree or determination affecting
Holdings or any of its properties; and

 

  (d) no litigation is pending or, to Holdings’ knowledge threatened, which
seeks to restrain it from performing its obligations hereunder or the adverse
outcome of which would materially affect its business or its ability reasonably
to perform its obligations hereunder.

 

5



--------------------------------------------------------------------------------

ARTICLE III

GENERAL RESPONSIBILITIES OF MANAGER

3.01 Shared Services. The Members have agreed that the Enterprise will receive
certain ongoing services from employees of Southern Union and its Affiliates
(the “Shared Services”). The Members have acknowledged that cost savings and
operating efficiencies are achievable through such employees providing the
Shared Services to the Enterprise while continuing to provide such services to
Southern Union and its Affiliates. Manager, as directed by the Committee, shall
be responsible for determining and administering the scope and provision of the
Shared Services.

3.02 General Responsibilities. Manager shall be charged with and shall be
responsible for the operation of the Enterprise, including all administrative
and ministerial functions of the Enterprise, subject to the limitations
expressly provided for in the LLC Agreement, the Redemption Agreement dated
contemporaneously herewith between ETP and Holdings (the “Redemption
Agreement”), or as otherwise established from time to time by the Committee,
subject to the provisions of Section 4.3(c) of the LLC Agreement. Consistent
therewith, in performing the responsibilities set forth herein, Manager shall
carry out such responsibilities, or shall use commercially reasonable efforts to
cause contractors selected by it to carry out such responsibilities, with the
same degree of diligence and care that Manager would exercise if operating its
own property and in a sound, workmanlike and prudent manner; and it shall
comply, and shall use commercially reasonable efforts to require all such
contractors to comply, with all relevant laws, statutes, ordinances, safety
codes, regulations and rules of any Governmental Authority applicable to
Holdings or the Enterprise.

3.03 General Services. Subject to the provisions of this Agreement and
commencing on the Effective Date, Manager, on behalf of and as agent for
Holdings, and in accordance with the approved budgets, shall employ sufficient
personnel to operate the Enterprise and provide all necessary services and acts
as Manager reasonably determines are necessary to carry out its responsibilities
under this Agreement, including but not limited to the provision of the services
specifically enumerated in Article I of Exhibit “A” hereto.

3.04 Reports.

 

  (a) Manager shall inform the Committee at least monthly in reasonable detail
of any significant events or activities conducted by, or affecting, the
Enterprise and shall present to the Committee at monthly meetings or in such
monthly reports a copy of each notice, demand or other communication delivered
by or received by the Enterprise during the preceding month that would be
required to be disclosed by the Enterprise on Form 8-K or any other form
promulgated by the Securities Exchange Commission under the Act or, if the
Enterprise is not at such time subject to the periodic reporting requirements of
the Act, those communications that would be subject to disclosure if it were.
Manager shall also furnish to Holdings such additional information, reports,
records and projections pertaining to the Enterprise as Holdings may reasonably
request.

 

  (b) Manager shall make immediate reports to the Committee of all other
material occurrences in relation to the Enterprise.

 

6



--------------------------------------------------------------------------------

  (c) Manager shall cause the preparation of all federal, state and local
reports, returns, pleadings and statements with respect to the Holdings and the
CrossCountry Entities to occur in accordance with applicable laws, rules,
regulations and orders. In particular, Manager shall cause the preparation of
all reports required pursuant to federal and state securities laws for each
CrossCountry Entity to which such laws apply. Manager shall not disseminate any
press release, whether or not in connection with a filing on Form 8-K, without
approval of the Committee unless it has first used reasonable efforts to provide
the text of such press release to the Committee but is unable to delay the
dissemination of such press release under applicable law to obtain that
approval.

3.05 Personnel.

 

  (a) Except as otherwise decided by the Committee in the performance of its
duties hereunder, Manager shall have full authority and responsibility for the
management and supervision of all employees of the CrossCountry Entities,
including, but not limited to, the sole discretion for the selection,
supervision and dismissal of such employees, provided that Manager’s authority
with respect to dismissal of employees shall be subject to the provisions of the
Redemption Agreement.

 

  (b) Except as otherwise decided by the Committee, Manager shall employ and
supervise the personnel (including consultants and professional service or other
organizations) reasonably determined by Manager to be required to perform its
duties and responsibilities hereunder in an efficient and economically prudent
manner. Manager shall pay all expenses incurred in connection therewith,
including reasonably allocated portions of compensation, salaries, incentive
compensation, wages, expenses, applicable local, state and federal taxes, social
security taxes, workman’s compensation insurance, retirement and insurance
benefits and other such expenses.

 

  (c) Except as otherwise decided by the Committee, in carrying out its
responsibilities hereunder, Manager shall, whenever reasonably practicable use,
but not limit the use to, the services of the environmental, risk management,
safety, law, finance, accounting, auditing, tax, engineering, human resources,
payroll, planning, budgeting, regulatory, public and governmental affairs,
information technology, operating, right-of-way and any other departments of
Holdings, Manager or their respective Affiliates, as determined by Manager.

 

  (d) All personnel engaged or directed by Manager to perform Manager’s
obligations under this Agreement and all contractors (and their subcontractors)
and consultants retained by Manager on its behalf or on behalf of Holdings shall
be in the reasoned opinion of the Manager duly qualified and experienced to
perform such obligations. Manager shall use its commercially reasonable efforts
to enforce strict discipline and maintain good order among such personnel, and
shall use its commercially reasonable efforts to require such personnel to
comply with all relevant laws, statutes, ordinances, safety codes, regulations
and rules of any Governmental Authority applicable to Holdings or the Enterprise
and its operation.

 

7



--------------------------------------------------------------------------------

3.06 Contracts.

 

  (a) Subject to the limitations set forth in the LLC Agreement, the Redemption
Agreement, or as otherwise directed by the Committee, Manager is authorized to
execute on behalf of Holdings any and all contracts that Manager deems in its
reasoned opinion necessary or appropriate for purposes of this Agreement.

 

  (b) All such contracts shall provide that the person entering into the
contract with Manager shall comply with all relevant laws, statutes, ordinances,
safety codes and rules and regulations of any Governmental Authority having
jurisdiction.

3.07 Insurance. Manager shall cause to be carried and maintained for the benefit
and at the expense of the CrossCountry Entities, Holdings, the Members and the
members of the Committee, such insurance as is necessary to comply with all
applicable laws, rules and regulations, as well as such insurance as is
customarily maintained by owners and operators of gas transmission pipelines.

3.08 Environmental Compliance. Manager shall notify the Committee of any notices
of material (a) violations, (b) litigation or (c) other issues associated with
environmental compliance for the Enterprise. Manager shall cause Holdings to
implement and maintain an environmental, health and safety management system
comparable with the system currently maintained by Panhandle Eastern Pipe Line
Company, LP.

3.09 Billing and Payment. Manager shall invoice Holdings for the actual cost of
the services provided in connection with operation of the Enterprise and
Holdings shall pay such invoices pursuant to the Accounting and Financial
Procedures set out in Exhibit A to this Agreement.

ARTICLE IV

CERTAIN COVENANTS

4.01 Confidential Information.

 

  (a)

Each Party from time to time may be provided information that is confidential
and proprietary to the other Party. For purposes of this Agreement, confidential
or proprietary information shall include and not be limited to customer lists
and other customer information, and financial, technical or business information
relating to one Party and provided by such Party to the other (“Confidential
Information”). Each Party hereby unconditionally agrees to hold in strict
confidence, and not disclose or reveal to any person or entity, any Confidential
Information of the other Party disclosed under this Agreement without either
(i) the prior written consent of the other Party, (ii) a requirement by
applicable law, regulation or court order, including as a matter of federal or
state securities law or pursuant to the rules and policies of any national
securities exchange on which securities of the Party or its parent company are
listed for trading, provided the Party required to disclose uses diligent,
reasonable efforts to limit disclosure and to obtain confidential treatment or a
protective order and has

 

8



--------------------------------------------------------------------------------

 

allowed the other Party to participate in the proceeding or (iii) as may be
necessary for Manager to perform obligations or enforce rights pursuant to this
Agreement. Except as otherwise set forth herein neither Party shall provide
Confidential information to any third party, except that each Party may also
disclose the Confidential Information or portions thereof to the Affiliates,
directors, officers, employees, contractors, advisors and agents of such Party
(collectively “Representatives”) that such Party reasonably determines needs to
know such Confidential Information for the purpose of carrying on the business
of the Enterprise or of the Party, which Representatives shall be informed of
the confidential nature of the Confidential Information and shall agree to bound
by terms of this Agreement and not to disclose any Confidential Information to
any other person. Each Party shall take all necessary and appropriate steps to
protect the confidential or proprietary information of the other Party. Neither
Party will use, or permit any third party to use, Confidential Information in
any manner except for the purpose for which it was provided.

 

  (b) If any Member wishes to transfer all or a portion of its Membership
Interests in accordance with the LLC Agreement, Manager shall use its reasonable
efforts to assist the Member seeking to make such transfer as such Member may
reasonably request by Notice to the Manager, including furnishing any
Confidential Information to such Member as it may reasonably request. Such
Member may furnish to a prospective transferee any such information so furnished
to it by Manager, provided, however, that any disclosure of Confidential
Information to a potential transferee is made subject to an executed
confidentiality agreement in a form reasonably acceptable to Manager by which
the potential transferee is legally bound.

 

  (c) Upon termination of this Agreement, each Party will either return to the
other Party all documents and materials containing Confidential Information
furnished by such other Party, or destroy such documents and materials and
provide Notice of such destruction to the other Party.

4.02 Indemnification by Holdings.

 

  (a) Holdings shall indemnify, defend and hold Manager, its Affiliates and any
of their respective officers, directors, employees, representatives or agents
(“Manager Indemnified Parties”) harmless from any claims, costs, damages, losses
or expenses (including reasonable attorneys’ fees for counsel of Manager or its
Affiliate’s choice) arising out of or relating to any breach or default in the
performance of Holdings’ covenants, agreements or obligations under this
Agreement.

 

  (b)

Subject to Section 4.03, Holdings expressly acknowledges and agrees that none of
Manager, Manager’s Affiliates or any of their respective officers, directors,
employees, representatives or agents, shall be liable to Holdings for any action
not in violation of the terms of this Agreement, which is taken or omitted by,
for or at the direction of Manager in its prudent business judgment in
accordance with law and with respect to the Enterprise in a manner consistent
with its

 

9



--------------------------------------------------------------------------------

 

obligation or duties as “Manager” under this Agreement. Subject only to
Section 4.03, Holdings shall indemnify, defend and hold Manager, Manager’s
Affiliates and any of their respective officers, directors, employees,
representatives or agents, harmless from any claims, costs, damages, losses or
expenses (including reasonable attorneys’ fees for counsel of Manager or its
Affiliate’s choice) arising out of or related to any action taken or omitted by
any of them hereunder in conformity with prudent business judgment in accordance
with law and in a manner consistent with its duties as “Manager” under this
Agreement. Manager may consult with and rely upon the advice of counsel of its
choice, including counsel retained by or for Holdings or the CrossCountry
Entities, in any of the foregoing matters, including good faith determinations
as to actions required or prohibited by this Agreement.

4.03 Indemnification by Manager. Subject to section 4.02, Manager shall
indemnify, defend and hold Holdings, Holdings’ Affiliates and any of their
respective officers, directors, employees, representatives or agents (“Holdings
Indemnified Parties”), harmless from any claim, cost, damage, loss or expense
(including reasonable attorneys’ fees) that is a result of Manager’s, or any of
its Affiliates’, subcontractors’, employees’, representatives’ or agents’
material breach of this Agreement.

4.04 Limitation of Liability; Sole Remedy. Notwithstanding anything to the
contrary in this Agreement, neither Party shall be liable for consequential,
incidental, punitive, exemplary or special damages resulting directly or
indirectly from, or connected with, the performance or non-performance under
this Agreement. The indemnification provided for in this Article IV shall be in
addition to (and not in lieu of) all other rights and remedies of the Parties,
whether at law or in equity, in connection with any failure by a Party to
perform or observe any term, provision, covenant or agreement on the part of
such Party to be performed or observed under this Agreement.

ARTICLE V

TERMINATION

5.01 Term. Except as provided in Section 5.02 or 5.03, this Agreement shall
become effective on the Effective Date hereof and shall continue in force and
effect for a term of ten years from the beginning of the first calendar year
following the Effective Date, unless earlier terminated as permitted in this
Article V, and then shall be automatically renewed for an additional five-year
term, unless Manager provides Notice to Holdings of its intent to terminate this
Agreement at least 90 days prior to the end of the initial term.

5.02 Termination by Manager. Notwithstanding Section 5.01 and so long as the
Managing Member or its Affiliates have not taken action or failed to take action
materially contributing to a material breach by Holdings, Manager shall be
entitled to terminate this Agreement, without any further obligation or
liability on the part of Manager, as a result of a material breach by, or
attributable to, Holdings of any of its obligations that remain uncured for 60
days after the receipt by Holdings of Notice from Manager setting forth
reasonable detail about such breach or if such cure cannot be completed with the
60-day period, then if the cure is not undertaken promptly upon receipt of such
Notice, diligently prosecuted thereinunder and completed within 180 days. In the
event of the material breach of non-payment by Holdings, which remains uncured
for 30 days after the receipt by Holdings of Notice from Manager of such
non-payment, Manager shall be entitled to terminate this Agreement, without any
further obligation or liability to Holdings. Holdings shall continue to be
liable to Manager for full

 

10



--------------------------------------------------------------------------------

payment of (i) any compensation, in such amounts and at such times as determined
pursuant to Section 3.09, through the effective date of actual termination
pursuant to this Section 5.02, and (ii) all costs incurred by Manager that are
the responsibility of Holdings or the CrossCountry Entities pursuant to
Section 3.01 and 3.08.

5.03 Termination by Holdings. Notwithstanding Section 5.01, Holdings shall be
entitled to terminate this Agreement (a) upon Manager’s material breach of its
obligations under this Agreement, and Manager’s failure to cure such breach
within 60 days following Manager’s receipt of Notice from the Holdings setting
forth in reasonable detail the relevant conduct or failure, (b) upon any of the
representations and warranties of Manager contained in this Agreement proving to
be materially false, incomplete or misleading, and not reasonably subject to
cure in a manner that will result in no material harm to Holdings, (c) upon
Manager committing a material violation of any law applicable to Holdings or any
CrossCountry Entity, (d) if Southern Union or its Affiliates cease to own
beneficially at least a majority of the Class A Membership Interests in
Holdings, or (e) in the event of a failure to pay principal or interest as and
when due under any Credit Facility (subject to applicable grace periods);
provided however, that, Holdings shall continue to be liable to Manager for
(i) full payment of any compensation, in such amounts and at such times
determined pursuant to Section 3.09 through the effective date of such
termination pursuant to this Section 5.03, and (ii) all costs incurred by
Manager that are the responsibility of Holdings or the CrossCountry Entities
pursuant to Article II of Exhibit “A” hereto.

5.04 Termination by Either Party. If a petition in bankruptcy or insolvency is
filed by Holdings or Manager, or if Holdings or Manager shall make an assignment
for the benefit of creditors, or if either shall file a petition for a
reorganization, or for the appointment of a receiver or trustee of all or a
substantial portion of its property, or if a petition in bankruptcy or
other-above described petition is filed against either which is not discharged
within 60 days thereafter, then either Party may terminate this Agreement by
serving Notice on the other Party.

5.05 Effect. Termination of this Agreement shall not relieve either Party from
any obligation accruing or accrued to the date of such termination, or the right
to audit under Section 1.08 of Exhibit “A” hereto, or deprive the Party not in
default of any remedy otherwise available to it.

5.06 Survival Upon Termination. The provisions of Article IV shall survive the
termination or expiration of this Agreement, and Section 4.01 shall remain in
full force and effect for a period of three years following such termination or
expiration, provided, however, that, the elimination of liability of Manager
pursuant to Section 4.02(b), and the acknowledgement by Holdings of its absolute
responsibility therefore, shall survive indefinitely; and Manager’s entitlement
to any payment pursuant to this Agreement, including as or for any compensation,
fees, expense reimbursement, indemnification or otherwise, shall survive until
it has been paid all such amounts to which it may be entitled.

5.07 Duties Upon Termination. Upon expiration or termination of this Agreement
for any reason:

 

  (a) At Holdings’ sole expense, Manager shall cooperate with Holdings in the
transfer of the management of the Enterprise to Holdings or to a new manager of
the Enterprise designated by Holdings; and

 

11



--------------------------------------------------------------------------------

  (b) Manager shall deliver to Holdings all books, records, accounts, manuals or
other similar material in its possession that are required to be maintained
pursuant to the Agreement, except that Holdings acknowledges that in the event
this requirement requires delivery of books, records, accounts, manuals or other
similar material that, as a result of being combined with information of
Manager’s Affiliates, contains information of entities other than the
CrossCountry Entities. Manager may deliver copies of those materials which have
been redacted to eliminate information related to entities other than the
CrossCounty Entities.

ARTICLE VI

NOTICES AND REPORTS

6.01 Delivery. Any notice, request, instruction, correspondence or other
document to be given hereunder by either Party to the other (herein collectively
called “Notice”) shall be in writing and delivered personally or mailed by
certified mail, postage prepaid and return receipt requested, or by telegram or
telecopier, as follows:

If to Holdings or the Committee, to:

CCE Holdings, LLC

c/o Energy Transfer Partners, L.P.

8801 South Yale Avenue

Tulsa, Oklahoma 74137

Attention: Robert A. Burk

Vice President and General Counsel

Facsimile: (918) 493-7290

And to:

CCE Holdings, LLC

c/o Southern Union Company

5444 Westheimer Road

Houston, Texas 77056-5306

Attention: Monica Gaudiosi, Senior Vice President & Associate General Counsel

Telephone: (713) 989-7567

Facsimile: (713) 989-1213

If to Manager, to:

SU Pipeline Management LP

c/o Panhandle Eastern Pipe Line Company, LP

5444 Westheimer Road

Houston, Texas 77056-5306

Attention: Monica Gaudiosi, Senior Vice President & Associate General Counsel

Telephone: (713) 989-7567

Facsimile: (713) 989-1213

 

12



--------------------------------------------------------------------------------

6.02 Effectiveness. Notice given by personal delivery or mail shall be effective
upon actual receipt. Notice given by telegram or telecopier shall be effective
upon actual receipt if received during the recipient’s normal business hours, or
at the beginning of the recipient’s next business day after receipt if not
received during the recipient’s normal business hours. All Notices given by
telegram or telecopier shall be confirmed promptly after transmission in writing
by certified mail or personal delivery. Any Party may change any address to
which Notice is to be given to it by giving Notice as provided above of such
change of address.

6.03 Copies. Copies of all Notices and reports submitted by Manager to Holdings
under this Agreement shall be sent to each of the Members at the address to
which Notices are to be given to Holdings as provided above.

ARTICLE VII

GOVERNING LAW AND DISPUTE RESOLUTION

7.01 Governing Law. This Agreement and the rights and duties of the Parties
hereunder shall be governed by and interpreted in accordance with the laws of
the State of New York without regard to the conflicts of laws provisions
thereof.

7.02 Dispute Resolution.

(a) Any claims or disputes which may arise or result from, or be connected with,
this Agreement, any breach or default hereunder, or the transactions
contemplated by this Agreement, and any and all actions related to the foregoing
shall be filed and maintained exclusively in the United States District Court
for the Southern District of New York sitting in New York County or the
Commercial Division, Civil Branch of the Supreme Court of the State of New York
sitting in New York County and any appellate court from any thereof.

(b) The parties hereby unconditionally and irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement or any of the transactions contemplated by this Agreement
brought in any court specified in paragraph (a) above, or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 6.01.

ARTICLE VIII

MISCELLANEOUS

8.01 Force Majeure. Subject to the standards set forth in Article II, if, by
reason of the occurrence of a Force Majeure Event, Manager is rendered unable,
wholly or in part, to carry out its

 

13



--------------------------------------------------------------------------------

obligations under this Agreement, and if Manager gives Notice and reasonably
full particulars of such Force Majeure Event in writing or by facsimile to
Holdings within a reasonable time after the occurrence of the cause relied on,
upon giving such Notice, Manager shall not be liable; provided, however, that
Manager shall undertake commercially reasonable efforts to remedy such cause
with all reasonable dispatch. If a Party is prevented from substantially
performing its obligations under this Agreement by Force Majeure for a period of
180 days, the other Party may terminate this Agreement without further liability
of either Party to the other hereunder by ten days’ Notice given any time
thereafter unless substantial performance is resumed during that ten ten-day
period.

8.02 Laws and Regulatory Bodies. This Agreement, the operation of the Enterprise
and the rights and obligations of Holdings and Manager hereunder shall be
subject to all valid and applicable laws, orders, court decisions, directives,
rules and regulations of any Governmental Authority having jurisdiction.

8.03 Waiver. No waiver by either Party of any default by the other Party in the
performance of any provision, condition or requirement herein shall be deemed to
be a waiver of, or in any manner a release of the other Party from, performance
of any other provision, condition or requirement herein, nor deemed to be a
waiver of, or in any manner a release of the other Party from, future
performance of the same provision, condition or requirement; nor shall any delay
or omission of either Party to exercise any right hereunder in any manner impair
the exercise of any such right or any like right accruing to it thereafter.

8.04 Modification. This Agreement may not be modified, varied or amended except
by an instrument in writing signed by the Parties.

8.05 Headings. The headings to each of the various Articles and Sections in this
Agreement are included for convenience and reference only and shall have no
effect on, or be deemed as part of the text of, this Agreement.

8.06 Assignment. Neither Party shall assign its rights and obligations hereunder
without the prior written consent of the other Party; provided, however, that
Manager may assign in whole or in part, its rights and obligations hereunder to
any direct or indirect wholly owned subsidiary of Southern Union.

8.07 Conflicts. In the event of any conflict or inconsistency between this
Agreement and the Accounting and Financial Procedures, the Accounting and
Financial Procedures shall control.

8.08 Manager’s Office. Manager may select the office locations used by or for
Holdings, the Enterprise and the CrossCountry Entities.

8.09 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to confer any right, remedy or claim upon any person other than the
Parties and their respective successors and permitted assigns.

8.10 Further Assurances. Holdings and Manager agree to execute and deliver all
such other and additional instruments and documents and to do such other acts
and things as may be necessary to more fully effectuate this Agreement and to
operate the Enterprise as contemplated by the Parties.

 

14



--------------------------------------------------------------------------------

8.11 Amendment. This Agreement may not be modified or amended except by a
written instrument signed by each of the Parties to this Agreement.

8.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and together constitute one and the same agreement.

8.13 Execution. The signatories to this Agreement represent and warrant that
they have the authority to execute the Agreement on behalf of the Parties they
represent.

8.14 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and same supersedes any prior
understandings or written or oral agreements relative to said matter.

8.15 Self-dealing. Notwithstanding any provision hereof to the contrary,
Manager, Manager’s Affiliates and Holdings may engage in or possess an interest
in other business ventures of any nature or description, including the gas
distribution interstate and intrastate gas transmission, gas storage, liquefied
natural gas regasification and storage, whether independently owned or owned
with others, whether currently existing or subsequently created and Manager,
Holdings and their Affiliates shall not have any rights in or to any of these
other businesses ventures or the income or profits derived therefrom.

8.16 Severability. If any of the provisions of this Agreement shall be
determined by a Court of competent jurisdiction to be invalid or unenforceable,
all of the other provisions shall remain in full force and effect so long as the
economic or legal substance of the contemplated transactions is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible.

8.17 Performance Covenant. By its signature in the place provided below,
Panhandle Eastern Pipe Line Company, LP hereby covenants, to the extent
permitted by applicable law, to cause Manager to perform the duties and
obligations of Manager hereunder.

8.18 Title. Title to all materials purchased by Manager under the terms of this
Agreement specifically for the use of the Enterprise shall pass immediately upon
reimbursement therefor to, and vest in, Holdings.

[Signatures on following page]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed in
multiple originals by their respective officers thereunto duly authorized, all
as of the date first above written.

 

CCE HOLDINGS, LLC By:  

 

Title:  

 

SU PIPELINE MANAGEMENT LP By:  

 

Title:  

 

PANHANDLE EASTERN PIPE LINE COMPANY, LP By:  

 

Title:  

 

Signature Page

Amended and Restated Administrative Services Agreement

 

16



--------------------------------------------------------------------------------

EXHIBIT “A”

TO

AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT

ACCOUNTING AND FINANCIAL PROCEDURES

ARTICLE I

GENERAL PROVISIONS

1.01 Books and Records. Manager shall keep, or cause to be kept, the books and
records of Holdings and the CrossCountry Entities at the principal place of
business of Holdings. The books and records shall be maintained in accordance
with generally accepted accounting principles and the requirements of the
Federal Energy Regulatory Commission, as applicable, consistently applied. Such
books and records shall reflect all transactions and be appropriate and adequate
for conducting the business. Quarterly within 45 days after the end of each
fiscal quarter of the Holdings and annually within 90 days after the end of each
Fiscal Year of Holdings, Manager shall deliver or cause to be delivered to
Holdings financial statements of Holdings and each subsidiary of Holdings that
is then subject to the periodic reporting requirements of the Act (or that is
required to file such reports pursuant to the Credit Facilities) as of the end
of and for such period. Such financial statements shall comply with the
requirements of the Act and the regulations thereunder or the requirements of
the Credit Facilities, as applicable, and shall include a balance sheet and
statements of income, Members’ equity, status of and cash flows, shall be
prepared in accordance with GAAP and, with respect to the annual financial
statements, shall be accompanied by a report of the relevant entity’s
independent certified public accountants stating that their examination was made
in accordance with generally accepted auditing standards and that in their
opinion such financial statements fairly present the Enterprise’s financial
position, results of operations and cash flow in accordance with GAAP. Manager
shall, on behalf of Holdings, in connection with the Credit Facilities, make
such reports, submit such information and perform such additional duties as may
be required of Holdings by the Credit Facilities, so long as such Credit
Facilities are in effect.

1.02 Records. Manager shall keep or cause to be kept all books and records
necessary to record any and all affairs of Holdings, the CrossCountry Entities
and the Enterprise. Any such financial records shall be maintained in conformity
with applicable law, GAAP and other record keeping practices customary to
Manager and for the industry. Originals or copies of such books and records
shall be maintained by Manager, and shall be open to inspection and examination
by designated representatives and agents of the Members during the term of this
Agreement at any reasonable time upon reasonable prior request. All materials
and documents prepared or developed solely by or solely on behalf of Manager in
connection with and necessary to the Enterprise, including without limitation,
all manuals, data, designs, drawings, plans, specifications, reports and
accounts, shall become the property of Holdings when prepared except to the
extent such materials and documents are owned, co-owned, developed, licensed,
created, shared, used, in whole or in part, by Manager or Manager’s Affiliates
(the “Excepted Documents”). With respect to the Excepted Documents, all such
materials and documents, together with any materials and documents furnished by
Holdings to Manager or to its employees, representatives, agents or contractors,
shall be delivered or otherwise made available to Holdings under a perpetual
royalty-free license.

 

A-1



--------------------------------------------------------------------------------

1.03 Permits and Licenses. Manager shall take all necessary steps to operate the
Enterprise consistent with the permits and licenses of Holdings and the
CrossCountry Entities.

1.04 Tax Returns. Subject to the requirements of the LLC Agreement, Manager
shall prepare or cause to be prepared at the cost and expense of Holdings all
necessary federal, state and local tax returns, and file such returns in a
timely manner. In addition, Manager shall at the cost and expense of Holdings
engage a certified nationally recognized public accounting firm to review and
sign any federal income tax return.

1.05 Cash and Temporary Investments. Manager shall have custody of the funds,
notes, drafts, acceptances, commercial paper and other securities belonging to
Holdings; keep the funds belonging to Holdings on deposit in one or more banking
institutions designated by Holdings; invest available funds in certificates of
deposit, banker’s acceptances, commercial paper, Eurodollar certificates of
deposit, repurchase agreements or United States Government or Agency securities;
and disburse such funds. Excess funds may be loaned through short-term demand
notes to each class of Member equally, subject to policies and procedures
established by the Committee. Under no circumstances shall Manager commingle the
funds of the Enterprise with the funds of Manager or any of its Affiliates.

1.06 Budgets.

 

  (a) Budgets for 2006. The capital and operating budgets for 2006 have been
approved by the Committee and shall remain in effect for the remainder of 2006.

 

  (b)

Budgets for 2007. It is the intent and expectation of the parties hereto that
the transactions contemplated by the Redemption Agreement will close before the
end of 2006 and that annual capital and operating budgets for Holdings for 2007
are unnecessary. If by December 1, 2006, such transaction has not closed and it
appears in the good faith estimation of the parties that the transaction will
not close by December 31, 2006, then the parties shall negotiate in good faith
to establish a budget for January of 2007 and each succeeding month thereafter
until the transaction contemplated under the Redemption Agreement is closed. In
establishing the monthly budgets for Holdings, the parties shall utilize the
Committee—approved budgets for 2006 as a starting point and shall make
reasonable adjustments to reflect known and measurable changes as compared to
the 2006 budget period. For example, but not by way of limitation, additional
costs associated with the Transwestern Phoenix expansion project, Transwestern
rate case, Florida Gas Transmission expansion projects and other changed
circumstances whether or not of a similar nature, shall be reflected. If the
parties, negotiating in good faith, are unable to reach agreement on such
monthly budgets before December 31, 2006, the monthly budget for January, 2007,
and for each succeeding month shall be that monthly budget approved by the
Committee for the corresponding month of 2006, plus the costs actually incurred
during January, 2007, and each succeeding month for the

 

A-2



--------------------------------------------------------------------------------

 

Transwestern Phoenix Expansion Project, the Florida Gas Transmission Company,
LLC, East Leg Expansion Project, and any project approved by the Committee and
not reflected in the 2006 budget.

1.07 Inspection. Each Member of Holdings shall have the right, upon reasonable
Notice, at all reasonable times during usual business hours to inspect the
Enterprise and to examine and make copies of the books of account and other
records as maintained by Manager relating to the operation of the Enterprise.
Such right may be exercised through any agent or employee of such Member
designated in writing by it or by an independent accountant or attorney so
designated and such Party exercising such right shall use all reasonable care to
carry out any such inspection in such a manner as to result in a minimal
disruption of the business of Manager. The Party making the request shall bear
all expenses incurred in any inspection or examination made at its behest.

1.08 Audit. Each Member owning at least 25% of the outstanding equity securities
of Holdings may audit, at its own expense, during normal business hours after 15
days’ Notice to Manager, (i) all books and records of Manager and Manager’s
Affiliates, relating solely to the operation of the Enterprise and (ii) all
books and records maintained by Manager pursuant to Section 1.01 hereof. Such
audits shall not be commenced more often than once each Fiscal Year.
Notwithstanding anything herein to the contrary, in the event Manager is
involved in a financial closing, equity offering, debt offering, re-financing or
other financial reporting process that requires Manager’s immediate attention,
then Manager may delay such audit by an additional up to an additional 15 days
upon Notice to the requesting Member. Each Member shall have two years after the
close of a Fiscal Year in which to make an audit of such books and records for
such Fiscal Year. Manager shall neither be required nor permitted to adjust any
item unless a claim therefore is presented or adjustment is initiated within two
years after the close of the Fiscal Year in which the statement therefore is
rendered, and in the absence of such timely claims or adjustments, the bills and
statements rendered shall be conclusively established as correct; provided,
however, that this shall not prevent adjustment resulting from a physical
inventory of the Enterprise property.

 

A-3



--------------------------------------------------------------------------------

ARTICLE II

COSTS, EXPENSES AND EXPENDITURES

2.01 Direct Operating Costs Incurred by the Enterprise. All ordinary and
necessary costs associated with the direct operation of the Enterprise shall be
charged to and paid by Holdings. Such costs shall include, but not be limited
to, direct operating expenses, repairs, maintenance, capital additions and
replacements, retirements, abandonments and direct administration. Any costs or
expenses incurred by Manager in rendering direct operating services to
Affiliates or subsidiaries of Manager that are not related to the Enterprise
shall be charged to and paid by such Affiliate or subsidiary.

2.02 Direct Operating Costs Incurred by Manager or its Affiliates or Agents. All
ordinary and necessary costs associated with the direct operation of the
Enterprise, but incurred by Manager or an Affiliate or agent of Manager on
behalf of the Enterprise, shall be charged to and paid by Holdings, provided,
however, that such operating costs are within the applicable budgeted amounts
previously approved by the Committee. The ordinary and necessary costs
associated with the direct operation of the Enterprise, but incurred by Manager
or an Affiliate or agent of Manager on behalf of the Enterprise, shall include,
but not be limited to, expenses related to the following functions:

 

  1. Engineering

  2. Financial and Accounting

  3. Marketing and Gas Supply

  4. Rates and Regulatory Affairs

  5. Pipeline Enterprises Operations

  6. Legal Counsel

  7. Tax Administration

  8. Insurance Administration

  9. Human Resources and Payroll

  10. Information Technology

  11. Administration

  12. Public Affairs

  13. Purchasing

  14. Gas Reserves Evaluation

  15. Office Costs

  16. Aviation

  17. Governmental Affairs

  18. Materials and Equipment

  19. Environmental

  20. Risk Management

  21. Safety

  22. Business Development

With respect to payroll costs, appropriate loads including benefits and payroll
taxes will be included.

 

A-4



--------------------------------------------------------------------------------

2.04 Indirect Operating Costs Incurred by Manager or its Affiliates or Agents. A
prorated portion of the costs and corporate overhead expenses incurred by
Manager or its Affiliates and agents in connection with the provision of the
Shared Services but including without limitation the following:
(i) compensation, including salaries, bonuses and other incentive based
compensation; (ii) employee benefits and perquisites including health,
retirement and other welfare benefits; (iii) accrued paid leave; (iv) severance
payments (including payments due or payable to employees of Manager and its
Affiliates that they no longer require as a result of plans and changes
affecting or arising from the Enterprise); and (v) expenses attributable to the
use of Manager’s corporate and its Affiliate’s offices, equipment and facilities
in connection with the performance of its obligations hereunder shall be
allocated by Manager to Holdings and shall be charged to and paid by Holdings,
provided, however, that such operating costs are within the applicable budgeted
amounts previously approved by the Committee. With respect to payroll costs,
appropriate loads including benefits and payroll taxes will be included.

2.05 Bank Accounts. At Manager’s request, Holdings shall establish one or more
bank accounts in the name or names of Holdings, or any actual or trade name used
in the business of the Enterprise, and shall allow or to the extent necessary
provide Manager authority to sign checks as the agent for such account holder to
pay obligations of Holdings and the CrossCountry Entities as contemplated by and
in accordance with the terms of this Agreement. Holdings shall cause such
accounts initially to include sufficient funds to pay its estimated financial
obligations for at least 60 days, as reasonably estimated and requested by
Manager, and assure sufficient balances thereafter as reasonably requested by
Manager to permit timely payment of obligations of the Holdings and the
CrossCountry Entities. Under no circumstances shall Manager commingle the funds
of the Enterprise with the funds of Manager or any of its Affiliates.

2.06 Payments. Manager shall invoice Holdings on a monthly basis pursuant to
Sections 2.03 and 2.04 of this Exhibit “A” for the direct and indirect operating
costs incurred on behalf of the Enterprise during the preceding month. Holdings
shall pay such amounts to Manager in cash within ten days of the date of receipt
of Manager’s invoice. To the extent Holdings in good faith disputes the amount
payable in any statement or invoice provided by Manager, Holdings shall pay the
undisputed portion of the invoice when due and provide Manager with reasonable
and sufficient documentation identifying the basis of the dispute, including a
detailed explanation of the reason for the dispute. If the dispute cannot be
resolved in 60 days, then either Party may submit the dispute to the dispute
resolution procedures set forth in 7.02 of the Agreement. Any past due payments
shall bear interest at the rate of 1% per month.

 

A-5



--------------------------------------------------------------------------------

Exhibit C

 

 

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CCE HOLDINGS, LLC

dated as of             

 

 



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CCE HOLDINGS, LLC

This Third Amended and Restated Limited Liability Company Agreement of CCE
Holdings, LLC, a Delaware limited liability company (the “Company”), is entered
into as of this      day of             , 200    , by and between Energy
Transfer Partners, L.P., a Delaware limited partnership, CCE Acquisition, LLC, a
Delaware limited liability company, and CCEA Corp., a Delaware corporation.

W I T N E S S E T H:

WHEREAS, the Certificate of Formation of the Company was filed with the
Secretary of State of Delaware on May 14, 2004, in accordance with the Delaware
Limited Liability Company Act;

WHEREAS, the parties hereto are the sole members of the Company; and

WHEREAS, the parties hereto desire to amend and restate the limited liability
company agreement of the Company as set forth herein in order to provide for the
manner in which the Company shall be governed and operated subsequent to the
date hereof; and

NOW, THEREFORE, in consideration of the premises hereof, and of the mutual
covenants and agreements contained herein, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Defined Terms. The following terms have the meanings hereinafter indicated
whenever used in this Agreement with initial capital letters:

“Accepting Member” shall have the meaning specified in Section 5.1(b)(i).

“Act” shall mean the Delaware Limited Liability Company Act, at Del. Code Ann.,
Title 6, Section 18-101, et seq., as amended.

[“Administrative Services Agreement” shall mean the Second Amended and Restated
Administrative Services Agreement substantially in the form of Exhibit C1 or in
such other form as shall be approved by the Executive Committee.]

[“Administrative Services Provider” shall mean the Person that from time to time
shall be a party to the Administrative Services Agreement with the Company.]

 

 

1 Prior to the execution of this Third Amended and Restated LLC Agreement, the
parties will need to mutually agree on the need for, or appropriate amendments
to, the Administrative Services Agreement. Transition Services Agreement will
also be discussed.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to a Person, another Person that directly
or indirectly controls, is controlled by or is under common control with such
first Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote a majority of the securities having voting
power for the election of directors of such Person or otherwise to direct or
cause the direction of the management and policies of that Person, whether
through ownership of voting securities, by contract or otherwise.

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement, including all exhibits and schedules attached hereto, as amended,
modified or otherwise supplemented, from time to time.

“Asset Value” shall mean, with respect to any asset of the Company (other than
cash), the adjusted basis of such asset as of the relevant date for federal
income tax purposes, except as follows:

(a) the initial Asset Value of any asset (other than cash) contributed by a
Member to the Company shall be the fair market value of such asset (as
determined by the Members) at the time of contribution;

(b) the Asset Values of all Company assets (including intangible assets such as
goodwill) shall be adjusted to equal their respective fair market values as of
the following times:

(i) the acquisition of an additional interest in the Company by any new or
existing Member in exchange for a Capital Contribution;

(ii) the distribution by the Company to a Member of an amount of money or
Company property as consideration for an interest in the Company; or

(iii) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(c) the Asset Value of any Company asset distributed in kind to any Member shall
be adjusted to equal the gross fair market value of such asset on the date of
distribution, as determined by the Members;

(d) the Asset Values of any Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided that Asset Values shall not
be adjusted pursuant to Code Section 743(b) to the extent that the Members make
a corresponding adjustment under subparagraph (b)(ii); and

(e) if the Asset Value of an asset has been determined or adjusted pursuant to
subsection (a), (b) or (d) above, such Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Profits and Losses and other items allocated pursuant to Article
VII.

 

2



--------------------------------------------------------------------------------

The foregoing definition of “Asset Value” is intended to comply with the
provisions of Regulations Section 1.704-1(b)(2)(iv) and shall be interpreted and
applied consistently therewith.

“Bankruptcy Event” shall be deemed to occur with respect to any Person if
(a) such Person shall institute a voluntary case seeking liquidation or
reorganization under Bankruptcy Law, or shall consent to the institution of an
involuntary case thereunder against it; (b) such Person shall file a petition or
consent or shall otherwise institute any similar proceeding under any other
applicable Federal or state law, or shall consent thereto; (c) such Person shall
apply for, or by consent there shall be an appointment of, a receiver,
liquidator, sequestrator, trustee or other officer with similar powers for
itself or any substantial part of its assets; (d) such Person shall make an
assignment for the benefit of its creditors; (e) such Person shall admit in
writing its inability to pay its debts generally as they become due; (f) an
involuntary case shall be commenced seeking liquidation or reorganization of
such Person under Bankruptcy Law or any similar proceedings shall be commenced
against such Person under any other applicable Federal or state law and (i) the
petition commencing the involuntary case is not dismissed within 60 days of its
filing, (ii) an interim trustee is appointed to take possession of all or a
portion of the property, and/or to operate all or any part of the business of
such Person and such appointment is not vacated within 60 days, or (iii) an
order for relief shall have been issued or entered therein; (g) a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of such Person or all or a part of its property shall have been entered;
or (h) any other similar relief shall be granted against such Person under any
applicable Federal or state law.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Business Day” shall mean any day that is neither a Saturday nor a Sunday nor a
legal holiday on which commercial banking institutions are authorized or
required by law, regulation or executive order to be closed in the States of New
York or Texas.

“Capital Contribution” shall mean the total amount of money and the net fair
market value of property (as determined by the Executive Committee) contributed
by each Member to the Company pursuant to this Agreement.

“Cash Flow” shall mean, with respect to any period, all cash received by the
Company (other than from the liquidation of any assets pursuant to Article X)
plus all cash withdrawn from reserves (as determined to be appropriate by the
Executive Committee or, if the Executive Committee does not approve the amount
of such reserves, no withdrawal from reserves will be made for such period),
less (a) all operating expenses of the Company ([including amounts payable under
the Administrative Services Agreement but] excluding capital expenditures),
(b) any amounts withheld by the Company in accordance with Section 6.2,
(c) additions to reserves made during such period (as determined to be
appropriate by the Executive Committee or, if the Executive Committee does not
approve the amount of such reserves, no addition to reserves will be made for
such period) and (d) all payments of interest and scheduled principal in respect
of Indebtedness of the Company.

 

3



--------------------------------------------------------------------------------

“CCE” shall mean CCE Acquisition, LLC, a Delaware limited liability company, and
any of its Affiliates that are Members.

“Certificate” shall mean the Certificate of Formation of the Company.

“Citrus Corp.” shall mean Citrus Corp., a Delaware corporation.

“Class A Capital Account” shall mean, with respect to any Member (and without
duplication), the Capital Account maintained for such Member in accordance with
the following provisions:

(a) From time to time, the Capital Account of each Member shall be increased by
(i) the amount of any cash contributed by the Member to the Company, (ii) the
Asset Value (as determined by the Members) of any property contributed by the
Member to the Company (net of liabilities that the Company is deemed to have
assumed or taken subject to, under and pursuant to Section 752 of the Code), and
(iii) allocations to the Member of Profit (or items thereof) and other income
and gain pursuant to Section 7.1, including income and gain exempt from tax, and
income and gain described in Regulations Section 1.704-1(b)(2)(iv)(g), but
excluding items of income and gain described in Regulations
Section 1.704-1(b)(4)(i).

(b) The Capital Account of each Member shall be decreased by (i) the amount of
any cash distributed to such Member, (ii) the Asset Value (as determined by the
Members) of any property distributed to such Member (net of any liabilities that
such Member is deemed to have assumed or taken subject to, under and pursuant to
Section 752 of the Code), (iii) allocations to the Member of expenditures
described in Section 705(a)(2)(B) of the Code, and (iv) allocations to the
Member of Loss (or items thereof) and other loss and deductions pursuant to
Section 7.1, including loss and deduction described in Regulations
Section 1.704-1(b)(2)(iv)(g), but excluding items described in clause
(iii) above, tax items of loss and deduction described in Regulations
Section 1.704-1(b)(4)(i), and items of deduction described in Regulations
Section 1.704-1(b)(4)(iii).

(c) A single Capital Account shall be maintained for each Member, which Capital
Account shall reflect all allocations, distributions, or other adjustments
required by this definition with respect to the Membership Interest owned by
such Member.

(d) Upon any transfer of all or part of a Membership Interest as permitted by
this Agreement, the Capital Account (or portion thereof) of the transferor that
is attributable to the transferred interest (or portion thereof) shall carry
over to the transferee as prescribed by Regulations
Section 1.704-1(b)(2)(iv)(l).

(e) Notwithstanding anything to the contrary in this definition, it is the
intention of the Members that the Capital Accounts of the Members be maintained
strictly in accordance with the capital account maintenance requirements of
Regulations Section 1.704-1(b)(2)(iv), and that such Capital Accounts be
adjusted to the extent required by the provisions of such Regulations or any
successor provisions thereto.

 

4



--------------------------------------------------------------------------------

“Class A Executive Committee Member” shall have the meaning specified in
Section 4.1(c).

“Class A Member” shall mean each Person listed on Exhibit A hereto and indicated
as such, its respective permitted successors and assigns, and any other Person
that is hereafter admitted as a Class A Member pursuant to Article VIII.

“Class A Membership Interest” shall mean a Class A Member’s entire interest in
the Company including such Class A Member’s right to share in the Profits and
Losses and distributions of the Company, and the Class A Member’s right to vote
or consent to, or otherwise participate in, any decision or action of or by the
Class A Members granted pursuant to this Agreement or the Act.

“Class A Percentage Interest” shall mean a Class A Member’s proportionate
interest, expressed as a percentage, in the residual Profits, Losses, and
distributions of the Company to which the Class A Members are entitled. The
Class A Percentage Interests of the Class A Members are set forth on Exhibit A.

“Class A Prohibited Transferee” shall mean any Persons designated on Exhibit B
as a Class A Prohibited Transferee and any Affiliate or successor thereof.

“Class B Executive Committee Member” shall have the meaning specified in
Section 4.1(c).

“Class B Member” shall mean each Person listed on Exhibit A hereto and indicated
as such, its respective permitted successors and assigns, and any other Person
that is hereafter admitted as a Class B Member pursuant to Article VIII.

“Class B Membership Interest” shall mean a Class B Member’s entire interest in
the Company including such Class B Member’s right to share in the Profits and
Losses and distributions of the Company, and the Class B Member’s right to vote
or consent to, or otherwise participate in, any decision or action of or by the
Class B Members granted pursuant to this Agreement or the Act.

“Class B Prohibited Transferee” shall mean any Persons designated on Exhibit B
as a Class B Prohibited Transferee and any Affiliate or successor thereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statutory provisions.

“Company” shall have the meaning assigned thereto in the preamble to this
Agreement.

“Company Subsidiaries” shall mean CrossCountry, CrossCountry Alaska, LLC,
CrossCountry Energy Services, LLC, Transwestern Holding Company, LLC,
Transwestern and CrossCountry Citrus; provided, however, that none of the
foregoing shall be considered a “Company Subsidiary” at such time as the Company
shall have disposed of its ownership interests therein.

 

5



--------------------------------------------------------------------------------

“Contribution Offer Expiration Date” shall have the meaning specified in
Section 5.1(b)(i).

“Contribution Offer Notice” shall have the meaning specified in Section
5.1(b)(i).

“CrossCountry” shall mean CrossCountry Energy, LLC, a Delaware limited liability
company.

“CrossCountry Citrus” shall mean CrossCountry Citrus, LLC, a Delaware limited
liability company.

“Credit Facilities” shall mean such loan agreements and instruments to which the
Company or any Company Subsidiary shall be a party from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated there under.

“ETP” shall mean Energy Transfer Partners, L.P., a Delaware limited partnership,
and any of its Affiliates that are Members.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Executive Committee” shall have the meaning specified in Section 4.1(a).

“Executive Committee Members” shall have the meaning specified in
Section 4.1(a).

“Fiscal Year” shall mean the taxable year of the Company, which initially shall
be the calendar year.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied.

“Governmental Authority” shall mean any court, tribunal, agency, commission,
official or other instrumentality of the United States or any state or political
subdivision thereof.

“Indebtedness” shall mean, with respect to any Person, (A) all obligations for
borrowed money of the such Person, (B) all obligations for the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered, (C) the capitalized amount (determined in accordance with
GAAP) of all obligations such Person is required to pay or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, (D) all obligations for borrowed money secured by any lien upon or
in any property owed by such Person whether or not such Person has assumed or
become liable for the payment of such obligations for borrowed money and (E) all
obligations of the type described in any of clauses (A) through (D) above which
are guaranteed, directly or indirectly, or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person.

 

6



--------------------------------------------------------------------------------

“Liquidating Trustee” shall have the meaning specified in the Act.

“Managing Member” shall mean the Member designated pursuant to Section 4.3.

“Material Regulatory Filing” shall mean any filing with any Governmental
Authority which, if determined adversely to the Company, would have a material
adverse effect on the business, assets or financial condition of the Company.

“Members” shall mean each of the Persons set forth on Exhibit A and any other
Person that hereafter is admitted as a Member pursuant to Article VIII.

“Membership Interest” and “Membership Interests” shall mean, individually the
Class A Membership Interest or the Class B Membership Interest and,
collectively, the Class A Membership Interests and the Class B Membership
Interests, as the context requires.

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust or other entity.

“Profits” and “Losses” shall mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses shall be added to
such taxable income or loss;

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses, shall be subtracted from such taxable income or loss;

(c) In the event the Asset Value of any Company asset is adjusted pursuant to
clause (b) or clause (c) of the definition thereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profits and Losses;

(d) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Asset Value;

 

7



--------------------------------------------------------------------------------

(e) In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period; and

(f) To the extent an adjustment to any adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Membership Interest in the Company, the amount of the
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the
assets) from the disposition of the asset and shall be taken into account for
purposes of computing Profits and Losses.

“Rate Filing” shall mean any application, notice or other submission filed with
or otherwise delivered to any Governmental Authority relating to the
establishment of, or modification or supplement to, the rates, tariffs or
charges for services or commodities provided by any Company Subsidiary;
provided, however, that “Rate Filing” shall not include any of the foregoing
unless the intended or expected effect thereof is (i) to increase the revenues
of the applicable Company Subsidiary by more than 10% per annum, (ii) to
increase or decrease the rates chargeable for transportation of natural gas
through the applicable Company Subsidiary’s pipeline facilities by more than
10%, (iii) the offering by the applicable Company Subsidiary of a new service or
(iv) the expansion or addition of capacity of, or the increase in the pressure
of, the applicable Company Subsidiary’s pipeline facilities.

“Redemption Agreement” shall mean the Redemption Agreement, dated as of
September     , 2006, between the Company and ETP.

“Regulations” shall mean any and all temporary and final regulations promulgated
under the Code, as amended from time to time (including corresponding provisions
of succeeding regulations).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“SUG” shall mean Southern Union Company, a Delaware corporation.

“Tax Matters Member” shall mean the Member designated to serve as such pursuant
to Section 7.5.

“Third Party Purchaser” shall mean any Person (other than a Member or an
Affiliate of a Member) that has expressed an interest to purchase any of the
Class A Membership Interests or Class B Membership Interests.

“Third Party Purchaser Notice” shall have the meaning specified in Section 8.2.

“Transfer” shall mean any, direct or indirect, sale, assignment, gift,
hypothecation, pledge or other disposition, whether voluntary or by operation of
law (including through the state law conversion of the legal status of a
Member), of a Membership Interest or any portion thereof including as a result
of a sale or transfer of the equity interests in a Member or its direct or
indirect parent, but the term “Transfer” shall not include any sale or transfer
of equity interests in ETP or SUG.

 

8



--------------------------------------------------------------------------------

“Transferee” shall mean any Person that receives a Membership Interest as the
result of a Transfer from a Transferring Member.

“Transferring Member” shall have the meaning specified in Section 8.2.

“Transwestern” shall mean Transwestern Pipeline Company, LLC.

1.2 Interpretative Matters. In this Agreement, unless otherwise specified or
where the context otherwise requires:

(a) the headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement;

(b) the singular shall include the plural and the plural shall include the
singular wherever appropriate;

(c) words importing any gender shall include other genders;

(d) the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement;

(f) references to “Sections”, “Articles”, “Exhibits” and “Appendices” shall be
to Sections, Articles, Exhibits and Appendices of or to this Agreement;

(g) references to any Person include the successors and permitted assigns of
such Person;

(h) the use of the words “or,” “either” and “any” shall not be exclusive;

(i) wherever a conflict exists between this Agreement and any other agreement,
this Agreement shall control but solely to the extent of such conflict;

(j) references to any agreement or contract, unless otherwise stated, are to
such agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; and

(k) the parties hereto have participated jointly in the negotiation and drafting
of this Agreement; accordingly, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE II.

ORGANIZATIONAL MATTERS

2.1 Formation. The Company has been formed and exists for the limited purposes
described herein and shall be governed by and operated in accordance with the
Act. The Members shall execute and the Managing Member shall make, or cause to
be made, all filings required by the Act or other applicable law with respect to
the formation and operation of the Company.

2.2 Name. The name of the Company is CCE Holdings, LLC.

2.3 Principal Place of Business. The principal place of business of the Company
shall be located at 5444 Westheimer Road, Houston, TX 77056. The Members may
change the principal place of business of the Company at any time and from time
to time.

2.4 Registered Office and Agent. The registered office of the Company shall be
located at 1209 Orange Street, Wilmington, New Castle County, Delaware 19801 and
the registered agent for the Company at such office shall be The Corporation
Trust Company. The Executive Committee may change the registered office of the
Company or the registered agent for the Company at any time, and from time to
time.

2.5 Term. The term of the Company shall commence upon the filing of the
Certificate and shall continue until dissolved in accordance with Article X or
the Act.

ARTICLE III.

BUSINESS OF THE COMPANY2

3.1 Purpose. The business of the Company shall be to, directly and indirectly,
own and manage ownership interests in the Company Subsidiaries, and their
respective assets, and to engage in any business necessary or incidental
thereto.

ARTICLE IV.

MANAGEMENT OF COMPANY

4.1 Executive Committee.

(a) Establishment. There is hereby established a committee of Member
representatives (the “Executive Committee”) comprised of natural Persons (the
“Executive Committee Members”) having the authority and duties set forth in this
Agreement. Any decisions to be made by the Executive Committee shall require the
unanimous approval of the Executive Committee Members; provided, however, that
in the case of any action or decision by the Executive Committee relating to
(i) the commencement of any legal or arbitration

 

2 The parties will need to discuss whether certain employees shared by TPC and
other businesses of SUG and CCE should be moved into TPC.

 

10



--------------------------------------------------------------------------------

proceedings against a Member or an Affiliate thereof, (ii) entering into any
transaction with a Member or any of its Affiliates of the type referred to in
Section 4.2(g) or (iii) the enforcement or waiver of any rights of the Company
under any material agreement with a Member or any of its Affiliates, the
Executive Committee Members appointed by the Class of Membership Interests held
by such Member (and respecting which such Member is entitled to exercise voting
rights as provided in Section 4.2(a)(ii) and Section 4.2(a) (iii)) shall not
participate in any decisions by the Executive Committee in respect of such
matters and such Executive Committee Members shall be disregard for purposes of
this Section 4.1(a) and Section 4.2(d)(iv) to the extent of any Executive
Committee meetings or decisions relating to any such matters. Absent authority
granted by the Executive Committee, no Member or Executive Committee Member
shall have the power to act for or on behalf of, or to bind, the Company. At
each meeting of the Executive Committee, the Executive Committee shall designate
a person to preside over such meeting.

(b) Powers. The business and affairs of the Company shall be managed by or under
the direction of the Executive Committee, except as otherwise expressly provided
in this Agreement. The Executive Committee shall have the power on behalf and in
the name of the Company to carry out any and all of the objectives and purposes
of the Company contemplated by Section 3.1 and to perform all acts that the
Executive Committee may deem necessary or advisable in connection therewith.

(c) Composition of the Executive Committee and Appointment of Executive
Committee Members. The Executive Committee shall consist of four members, two of
whom shall be appointed by the Class A Members (the “Class A Executive Committee
Members”), and two of whom shall be appointed by the Class B Members (the “Class
B Executive Committee Members”). In addition, the Class A Members and the Class
B Members may appoint one or more alternates for the Class A Executive Committee
Members and the Class B Executive Committee Members, respectively, and each such
alternate shall have all of the powers of a Executive Committee Member in such
Executive Committee Member’s absence or inability to serve. The Class A Members
shall have the power to remove any Class A Executive Committee Member, and the
Class B Members shall have the power to remove any Class B Executive Committee
Member. Any vacancy on the Executive Committee shall be filled by the Class A
Members if the vacancy shall be in respect of a Class A Executive Committee
Member, or by the Class B Members if the vacancy shall be in respect of a Class
B Executive Committee Member. The Class A Members shall notify the Class B
Members, and the Class B Members shall notify the Class A Members, of their
respective appointments or removals of Executive Committee Members as provided
in this Section 4.1(c). In addition to the Executive Committee Members, the
Class A Members and the Class B Members shall each be entitled to appoint one
individual who shall be entitled to attend each meeting of the Executive
Committee and receive all notices and other information provided to the
Executive Committee Members, but no such observer shall be entitled to any other
rights or privileges granted to the Executive Committee Members hereunder or
pursuant hereto. The Class A Members and the Class B Members shall be entitled
to remove and replace their respective Executive Committee observers from time
to time. The Class A Members shall notify the Class B Members, and the Class B
Members shall notify the Class A Members, of their respective appointments or
removals of their Executive Committee observers as provided in this
Section 4.1(c).

 

11



--------------------------------------------------------------------------------

(d) Meetings of the Executive Committee. Regular meetings of the Executive
Committee shall be held at least four times in each Fiscal Year and may be held
at such place, within or without the State of Delaware, as shall from time to
time be determined by unanimous consent of the Executive Committee. Special
meetings of the Executive Committee may be called by or at the request of any
Executive Committee Member. Notice of each such regular or special meeting shall
be mailed to each Executive Committee Member, addressed to such Executive
Committee Member at his or her residence or usual place of business, at least
five days before the date on which the meeting is to be held, or shall be sent
to such Executive Committee Member at such place by personal delivery,
telephone, electronic mail or telecopier, not later than five days (or, in the
case of meetings held by telephone, one day) before the day on which such
meeting is to be held. Each such notice shall state the time and place of the
meeting and, as may be required, the purposes thereof.

(i) Any Executive Committee Member who is present at a meeting shall be
conclusively presumed to have waived notice of such meeting except when such
member attends for the express purpose of objecting at the beginning of the
meeting to the transaction of any business because the meeting is not lawfully
called or convened. Such Executive Committee Member shall be conclusively
presumed to have assented to any action taken unless his or her dissent shall be
entered in the minutes of the meeting or unless his or her written dissent to
such action shall be filed with the person acting as the secretary of the
meeting before the adjournment thereof or shall be forwarded by registered mail
to the Managing Member of the Company immediately after the adjournment of the
meeting. Such right to dissent shall not apply to any Executive Committee Member
who voted in favor of such action.

(ii) Executive Committee Members may participate in and act at any meeting of
the Executive Committee through the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in the meeting pursuant to this
Section 4.1(d) shall constitute presence in person at the meeting.

(iii) Unless otherwise restricted by this Agreement or the Act, any action
required or permitted to be taken at any meeting of the Executive Committee may
be taken without a meeting if all the Executive Committee Members consent
thereto in writing, and the writing or writings are filed with the minutes of
proceedings of the Executive Committee.

(iv) At each meeting of the Executive Committee, the presence of at least one
Class A Executive Committee Member and each Class B Executive Committee Member
shall constitute a quorum and be required for the transaction of business,
subject to the provisions of Section 4.1(a) in respect of decisions to be made
by the Executive Committee.

(e) Compensation of Executive Committee Members. Executive Committee Members
shall not receive any compensation from the Company for their services but may
be reimbursed for any expenses related to attendance at each meeting of the
Executive Committee.

 

12



--------------------------------------------------------------------------------

4.2 Actions Requiring Executive Committee Approval The following actions by the
Company shall require the approval of the Executive Committee:

(a) commencing, or any other material action with respect to, a Bankruptcy Event
of the Company or of any Company Subsidiaries;

(b) transferring any assets of the Company to satisfy any liabilities of any of
the Members or their respective Affiliates (or any trade or business, whether or
not incorporated, that is treated as a single employer together with such Member
or its Affiliates (under section 414 of the Code or section 4001(b) of ERISA))
arising from ERISA;

(c) selling, exchanging, licensing as licensor, leasing as lessor, or disposing
of any assets of the Company in excess of $30 million;

(d) engaging in, or acquiring any material assets related to, any business other
than the business historically conducted by CrossCountry with a value in excess
of $30 million, other than assets sold or exchanged in the ordinary course;

(e) redeeming any ownership interest in the Company;

(f) making any non-pro rata distribution of cash, income, assets or rights to
any Member, except to the extent permitted under this Agreement, and making any
other distribution not expressly permitted by Article VI hereof (other than the
distribution contemplated by Section 5.1(c) of the Redemption Agreement);

(g) entering into any material transactions (including purchases, sales or
leases of assets) by the Company with or for the benefit of a Member or an
Affiliate thereof;

(h) incurring or assuming any Indebtedness by the Company in excess of $50
million in the aggregate, excluding the Indebtedness incurred prior to the date
hereof in connection with the acquisition of the Company Subsidiaries by the
Company;

(i) any repayment (other than (i) repayments in accordance with scheduled
maturity or which are otherwise mandatory pursuant to the terms of any document
to which the Company is a party and (ii) paydowns on any revolving credit
facility), voluntary prepayment or redemption of, or any refinancing or other
modification of the terms of, any indebtedness pertaining to the Company;

(j) initiating any material legal proceedings or arbitration on behalf of the
Company, or agreeing to the settlement of any claim by or against the Company
with respect to claims in excess of $3 million, or which includes requests for
any material injunction, specific performance or other equitable relief;

(k) entering into any confession of a judgment in excess of $3 million against
the Company;

(l) adopting each annual budget for the Company, and any amendment or other
modification to any such budget; provided, that if the Executive Committee is
unable to agree on the annual budget for any year for the Company, the Company
shall adopt an annual budget equal to the annual budget in effect in the
immediately preceding year;

 

13



--------------------------------------------------------------------------------

(m) the making of any Rate Filing or any Material Regulatory Filing with any
Governmental Authority by the Company, except to the extent such filing is
required to be made by applicable law;

(n) implementing any material change in accounting policies or practices in
respect of the Company, in each case except to the extent that such change is
required to be made by GAAP or applicable law, or terminating the engagement of
the Company’s principal independent auditors; and

(o) the entry into any new line of business by the Company.

4.3 Management of the Company.

(a) Managing Member. Day-to-day management of the Company in accordance with the
polices established, and direction given, by the Executive Committee from time
to time, and subject to the limitations provided elsewhere in this Agreement,
shall be the responsibility of a managing Member (the “Managing Member”). In
addition, the Managing Member shall provide to any Executive Committee Member
such additional information as such Executive Committee Member may reasonably
request from time to time to the extent that (i) such requested information
relates to the operation of the Company or any Company Subsidiary and (ii) the
Managing Member has such information or can acquire it without unreasonable
effort. Subject to the next following sentence, the Managing Member shall be
CCE. If at any time (x) CCE and its Affiliates shall cease to hold at least 80%
of the Class A Membership Interests, or (y) CCE or any of its Affiliates that is
a Member shall breach in any material respect any of its obligations under this
Agreement, Members holding not less than a majority of the Class B Membership
Interests (taking into the account the provisions of Section 4.4(a)(iii)) shall
have the right (but not the obligation) to designate a replacement Managing
Member by written notice to CCE, which replacement shall be effective
immediately or at such other time as shall be specified in such written notice
to CCE. In the case of any such replacement, CCE shall cooperate fully in the
transition to such new Managing Member.

(b) [Administrative Services Agreement. Simultaneously with the execution of
this Agreement, the Company shall enter into the Administrative Services
Agreement with the Administrative Services Provider. Subject to the next
following sentence, the Administrative Services Provider shall be an Affiliate
of CCE that is designated by CCE and is qualified to perform the duties required
of it under the Administrative Services Agreement. Members holding not less than
a majority of the Class B Membership Interests shall have the right (but not the
obligation) to designate a replacement Administrative Services Provider (that
may be an Affiliate of ETP) by written notice to CCE and the then current
Administrative Services Provider, which replacement shall be effective
immediately or at such other time as shall be specified in such written notice
to CCE and the Administrative Services Provider, (i) upon the Administrative
Service Provider’s material breach of its obligations under the Administrative
Services Agreement, and the Administrative Service Provider’s failure to cure
such breach within

 

14



--------------------------------------------------------------------------------

60 days following the Administrative Service Provider’s receipt of written
notice from the Company setting forth in reasonable detail the relevant conduct
or failure, (ii) upon any of the representations and warranties of the
Administrative Service Provider contained in the Administrative Services
Agreement proving to be materially false, incomplete or misleading, and not
reasonably subject to cure in a manner that will result in no material harm to
the Company, (iii) upon the Administrative Service Provider committing a
material violation of any law applicable to Company or any Company Subsidiary,
(iv) if SUG, or its Affiliates, cease to own beneficially at least a majority of
the Class A Membership Interests or (v) in the event of a failure by the Company
or any Company Subsidiary to pay principal or interest as and when due under any
credit facility (subject to applicable grace periods). It is expressly
understood and agreed that the foregoing provisions shall be in addition to, and
shall not otherwise limit, any other remedies that may be available to the
Company or any other Member (other than CCE or any of its Affiliates) upon any
breach of the Administrative Services Agreement by the Administrative Services
Provider, CCE or any of its Affiliates. In the case of any such replacement, CCE
shall cause its Affiliate Administrative Services Provider to cooperate fully in
the transition to such new Administrative Services Provider.]

(c) Transwestern Matters. Immediately following the execution of this Agreement,
the Class A Members and the Class B Member shall take all action necessary to
cause (i) TW Holdings, as the sole member of TPC, to authorize the board of
managers of TPC to have full authority to manage Transwestern’s business and
affairs, (ii) TW Holdings, as the sole member of Transwestern, to appoint three
persons to the board of managers of Transwestern that are designated by the
Class B Member from time to time, (iii) TW Holdings to take no action to remove
such persons from such board of managers, (iv) TW Holdings to take no action to
increase the size of the board of managers of Transwestern and (v) TW Holdings
to take no action to amend or restate Transwestern’s limited liability
agreement, with the objective of these provisions being to enable the Class B
Member to (x) make all material decisions involving, or otherwise relating to,
Transwestern, including decisions with respect to commercial, financial,
regulatory, operational and other general policy matters involving, or otherwise
relating to, Transwestern and (y) require management personnel of Transwestern
to report to the board of managers of Transwestern. [The final version of this
Agreement shall contain a provision whereby the Class B Members indemnify the
Class A Members against third party claims against the Class A Members resulting
from their ownership in TPC.]

(d) Citrus Matters. Immediately following the execution of this Agreement, the
Class A Members and the Class B Member shall take all action necessary to cause
(i) CrossCountry, as the sole member of CrossCountry Citrus, to authorize the
board of managers of CrossCountry Citrus to have full authority to manage
CrossCountry Citrus’ business and affairs, (ii) CrossCountry, as the sole member
of CrossCountry Citrus, to appoint three persons to the board of managers of
CrossCountry Citrus that are designated by the Class A Members from time to
time, (iii) CrossCountry to take no action to remove such persons from such
board of managers, (iv) CrossCountry to take no action to increase the size of
the board of managers of CrossCountry Citrus and (v) CrossCountry to take no
action to amend or restate the CrossCountry Citrus limited liability agreement,
with the objective of these provisions being to enable the Class A Members to
(x) make all material decisions involving, or otherwise relating to,
CrossCountry Citrus and Citrus Corp. and its Subsidiaries, including decisions
with respect to

 

15



--------------------------------------------------------------------------------

commercial, financial, regulatory, operational and other general policy matters
involving, or otherwise relating to, such entities and (y) require management
personnel of CrossCountry Citrus to report to the board of managers of
CrossCountry. [The final version of this Agreement shall contain a provision
whereby the Class A Members indemnify the Class B Members against third party
claims against the Class B Members resulting from their ownership of Citrus
Corp.]

4.4 Member Rights and Obligations.

(a) Voting Rights. Except as provided in this Agreement or as otherwise required
by applicable law;

(i) the Class A Members and the Class B Members shall vote together without
distinction as to class, and any action requiring the approval of the Members
shall require the affirmative vote of the Class A Members and Class B Members
holding a majority of the Class A Membership Interests and the Class B
Membership Interests;

(ii) all actions requiring the approval of the Class A Members, and unless
expressly provided otherwise, all other actions to be taken by the Class A
Members (including, without limitation, any direction to be given to the
Executive Committee Members appointed by the Class A Members), shall require the
affirmative vote of Members holding a majority of the Class A Membership
Interests; provided, however, that in the case of any vote by the Class A
Members, whether pursuant to this Section or any other provision of this
Agreement, ETP and any of its Affiliates holding any Class A Membership
Interests shall not be entitled to participate in such vote and the Class A
Membership Interests held by them shall be disregarded for all purposes of such
vote; and

(iii) all actions requiring the approval of the Class B Members, and unless
expressly provided otherwise, all other actions to be taken by the Class B
Members (including, without limitation, any direction to be given to the
Executive Committee Members appointed by the Class B Members), shall require the
affirmative vote of Members holding a majority of the Class B Membership
Interests; provided, however, that in the case of any vote by the Class B
Members, whether pursuant to this Section or any other provision of this
Agreement, CCE and any of its Affiliates holding any Class B Membership
Interests shall not be entitled to participate in such vote and the Class B
Membership Interests held by them shall be disregarded for all purposes of such
vote.

(b) Actions Requiring Unanimous Approval of Members. The following actions by
the Company shall require the unanimous approval of all of the Members:

(i) amending the Certificate or this Agreement;

(ii) requiring any Member to contribute additional capital; and

(iii) issuing any Membership Interests or other equity securities of the Company
to any Member.

 

16



--------------------------------------------------------------------------------

(c) Actions Requiring Approval of Two-Thirds of Class A Members and Class B
Members. The following actions by the Company shall require the approval of
Members holding at least two-thirds of the Class A Membership Interests and
Members holding at least two-thirds of the Class B Membership Interests:

(i) dissolving, terminating or liquidating the Company or any Company
Subsidiary;

(ii) selling all or substantially all of the assets of the Company or any
Company Subsidiary; and

(iii) merging, consolidating or changing the form of entity of the Company or
any Company Subsidiary, whether or not involving a change of control.

(d) Members’ Meetings. Meetings of the Members may be called from time to time
by the affirmative vote of the Executive Committee Members or upon written
request of any Member having an Aggregate Percentage of not less than 20%
delivered to any member of the Executive Committee. If action is to be taken at
a duly called meeting of the Members, notice of the time, date and place of
meeting shall be given by the Managing Member, at the direction of the Executive
Committee, to each other Member by personal delivery, telephone, electronic mail
or telecopier sent to the address of each Member set forth on Exhibit A at least
five business days in advance of the meeting; provided, however, that no notice
need be given to a Member who waives notice before or after the meeting or who
attends the meeting without protesting at or before its commencement the
inadequacy of notice to such Member. The Members may attend a meeting in person
or by proxy. Meetings of the Members shall be held at the Company’s principal
place of business during normal business hours, or at such other place and time
as unanimously agreed by the Members; provided, however, that the Members may
participate in and act at any meeting of the Members through the use of a
conference telephone or other communications equipment by means of which all
individuals participating in the meeting can hear each other, and such
participation in the meeting shall constitute presence in person at the meeting.
Any action required or permitted to be taken at any meeting of the Members may
be taken without a meeting if one or more written consents to such action shall
be signed by Members whose affirmative vote at a meeting would be sufficient to
approve such action. Such written consents shall be delivered to the principal
office of the Company and, unless otherwise specified, shall be effective on the
date when the first consent is delivered.

(e) Limitation of Authority. Except in accordance with the provisions of this
Agreement, no Member shall have any right or authority to act for or bind the
Company.

4.5 Limitation of Liability. No Member, Managing Member, Executive Committee
Member or any Affiliate, agent, officer, partner, employee, member,
representative, director, manager or shareholder of any of the foregoing shall
be liable, responsible or accountable in damages or otherwise to the Company or
any Member for (i) any act performed in good faith within the scope of the
authority conferred by this Agreement, (ii) any failure or refusal to perform
any acts except those required by the terms of this Agreement or (iii) any
performance or omission to perform any acts in reliance in good faith on the
advice of independent accountants or legal counsel for the Company.

 

17



--------------------------------------------------------------------------------

4.6 Indemnification. In any threatened, pending or completed action, suit or
proceeding to which a Member, Managing Member, Executive Committee Member or any
Affiliate, agent, officer, partner, employee, member, representative, director,
manager or shareholder of any of the foregoing was or is a party or is
threatened to be made a party by reason of the fact that such Person is or was
acting on behalf of the Company (other than an action by or in the right of the
Company), the Company shall indemnify such Member, Managing Member, Executive
Committee Member or any Affiliate, agent, officer, partner, employee, member,
representative, director or shareholder of any of the foregoing against
expenses, including attorneys’ fees, judgments and amounts paid in settlement
actually and reasonably incurred by such Person in connection with such action,
suit or proceeding to the maximum extent permitted by applicable law, provided
that such Person acted in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Company, and that the conduct
giving rise to the liability for which indemnification is sought does not
constitute fraud, gross negligence or gross misconduct.

ARTICLE V.

CONTRIBUTIONS

5.1 Capital Contribution.3 Unless unanimously agreed to by the Members in
writing, no Member shall be required to make additional Capital Contributions to
the Company. In addition, no Member shall be allowed to make additional Capital
Contributions to the Company without the approval of CCE (but only so long as it
shall be a Member) and of ETP (but only so long as it shall be a Member).

5.2 No Right to Interest or Return of Capital. Except as set forth herein, no
Member shall be entitled to any return of, or interest on, Capital Contributions
to the Company. No Member shall have any liability for the return of the Capital
Contribution of any other Member and each Member shall look only to the assets
of the Company for return of its Capital Contribution.

5.3 No Third Party Rights. The obligations or rights of the Company or the
Members to make any Capital Contribution under this Article V shall not grant
any rights to or confer any benefits upon any Person who is not a Member.

ARTICLE VI.

DISTRIBUTIONS

6.1 Cash Flow.4 Subject to Section 11.2, the Company shall distribute all Cash
Flow attributable to Transwestern for a calendar quarter to the Class B Member
and all remaining Cash Flow of the Company for such calendar quarter to the
Class A Members in proportion to

 

3 Prior to the execution of this Third Amended and Restated LLC Agreement, the
parties shall negotiate in good faith appropriate provisions to facilitate
necessary capital contributions by the Class A Members to CrossCountry Citrus,
LLC and by the Class B Member to TPC, in each case without any adjustment to the
provisions of Article VI or Article VII.

4 Need to provide for a true-up for cash flow subsequent to the last quarterly
distribution made prior to the execution of this Agreement.

 

18



--------------------------------------------------------------------------------

their Class A Percentage Interests, with each such distribution to be made no
later than the date that is 45 days after the end of such quarter, and at such
other times as shall be determined by the affirmative vote of the Executive
Committee to each Class A Member and Class B Member. Distributions to each
Member shall be sent via wire transfer to such account identified by such
respective Member in writing to the Managing Member from time to time.

6.2 Amounts Withheld for Taxes. Notwithstanding any provision of this Agreement
to the contrary, if the Company is required to pay, with respect to or on behalf
of any Member or any other Person, any amount required to be withheld by the
Company in respect of taxes based on or measured by income under federal, state,
or local law or any estimated tax or similar amount, such Member or other Person
shall, upon demand of the Company, promptly reimburse the Company for such
amount. To the extent that such Member or other Person has not so reimbursed the
Company, any and all amounts so paid by the Company may be withheld from and
offset against distributions to such Member or other Person and shall be
considered for all purposes of this Agreement to have been distributed to such
Member or other Person pursuant to this Article VI.

ARTICLE VII.

ALLOCATIONS

7.1 Allocations. Profits and Losses for any Fiscal Year shall be allocated as
follows:

(a) All Profits and Losses attributable to Transwestern shall be allocated to
the Class B Member; and

(b) All Profits and Losses (other than Profits and Losses attributable to
Transwestern) shall be allocated to the Class A Members.

7.2 Tax Treatment of Transwestern. The Members agree that, for U.S. federal
income tax purposes, they will treat the Class B Member as directly owning all
of the assets and liabilities of Transwestern. The Members agree to file all
U.S. federal income tax returns consistent with this Section 7.2.

7.3 Section 754 Election. In the event of a Transfer of a Membership Interest
permitted under this Agreement, the Company shall, at the request of the
transferee Member, file an election under Section 754 of the Code to adjust the
basis of the assets of the Company in accordance with the provisions of
Section 743 of the Code. Any costs associated with such election (such as
accounting fees) shall be borne by the transferee Member.

7.4 Tax Matters Member.

(a) For purposes of Code Sections 6221 through 6223, the Managing Member from
time to time shall also be, and is hereby designated as, the “tax matters
partner” of the Company (the “Tax Matters Member”).

(b) The Tax Matters Member shall make an election under Code
Section 6231(a)(i)(B)(ii) with the Company’s first tax return to be filed after
the effective date of this Agreement to have Code Sections 6221 to 6234,
inclusive, apply to the Company.

 

19



--------------------------------------------------------------------------------

(c) The Tax Matters Member shall, within ten days (or such shorter period of
time as is reasonably practicable) of the receipt of any notice from the
Internal Revenue Service in any administrative proceeding at the Company level
relating to the determination of any Company item of income, gain, loss,
deduction or credit, deliver a copy of such notice to each Member. The Tax
Matters Member shall cooperate with any Member, and shall take such action as
may be required to be taken by the Tax Matters Member, to cause such Member to
become a “notice partner” within the meaning of Section 6231(a)(8) of the Code.
The Tax Matters Member shall inform each Member of all significant matters that
may come to its attention in its capacity as Tax Matters Member by giving
written notice thereof within 10 business days (or such shorter period of time
as is reasonably practicable) after becoming aware thereof and, within that
time, shall forward to each other Member copies of all significant written
communications it may receive in its capacity as Tax Matters Member.

(d) The Tax Matters Member shall not take any action that may be taken by a “tax
matters partner” under Code Section 6221 through 6234 unless (i) it has first
given the other Members written notice of the contemplated action at least ten
business days prior to the applicable due date of such action and (ii) it has
received the unanimous written consent of the other Members to such contemplated
action; provided, however, that unless the Tax Matters Member is notified
otherwise no later than two business days prior to any date by which the Tax
Matters Member must act as set forth in any notice received from the Internal
Revenue Service, the Code or the regulations promulgated thereunder, such other
Members shall be deemed to have given their consent.

(e) At least 20 days prior to the due date for the filing of any federal income
tax return of the Company, the Tax Matters Member shall provide a proposed draft
of such return to the Members for their approval. If the Members approve such
return, the return shall be filed as approved. Failure to provide the Tax
Matters Member with written notice that the Members do not approve such return
within 10 days from the receipt thereof by the Members shall be deemed approval
by the Members. In the event the Members do not approve such return, and the
Members and Tax Matters Member are otherwise unable to resolve their differences
with regard to such return, the matter shall be submitted to an independent,
nationally recognized accounting firm, the decision of which shall be final. The
cost of retaining such accounting firm with respect to resolving such dispute
shall be borne by the Company. The Tax Matters Member shall provide a draft or
final copy of any tax return to a Member upon written request by such Member.

(f) Without limiting and in addition to the foregoing, for tax proceedings,
matters and claims in excess of $3 million, the Tax Matters Member shall not
initiate any legal or administrative proceedings on behalf of the Company or a
Company Subsidiary in respect of or relating to any tax proceedings or other tax
matters, or agree to the settlement of any claims in respect of or relating to
any tax proceedings or other tax matters, without first consulting with the
Executive Committee a reasonable period of time prior to taking any such action.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII.

TRANSFER/ADMISSION MATTERS

8.1 Transfer Restrictions. ETP, CCE and any other Person holding, directly or
indirectly, a Class A Membership Interest or Class B Membership Interest may
Transfer all or any portion of its Membership Interest only in accordance with
the provisions of this Article VIII; provided, that ETP, CCE and any other
Person holding, directly or indirectly, a Class A Membership Interest or Class B
Membership Interest may Transfer all or any portion of its Membership Interest
to an Affiliate with prior notice to the Executive Committee and upon
satisfaction of the provisions of Section 8.3. Notwithstanding any provision
hereof to the contrary, no Class A Member may Transfer any Membership Interest
to any person that is a Class A Prohibited Transferee and no Class B Member may
Transfer any Membership Interest to any person that is a Class B Prohibited
Transferee.

8.2 Right of First Offer. If any Class A Member or Class B Member (a
“Transferring Member”) desires to Transfer all or any portion of its Class A
Membership Interest or Class B Membership Interest, as applicable (the
“Specified Interest”), to any Third Party Purchaser, such Transferring Member
shall first give notice thereof (the “Offer Notice”) to the other Class A
Members and Class B Members (the “Non-Transferring Members”), specifying the
price (the “Specified Price”) and other terms (the “Specified Terms”) at and on
which such Transferring Member is willing to sell the Specified Interest. The
delivery of the Offer Notice by the Transferring Member to the Non-Transferring
Members shall constitute an offer by the Transferring Member to negotiate in
good faith to sell to the Non-Transferring Members the Specified Interest at the
Specified Price upon the Specified Terms. The Non-Transferring Members shall
each have 30 Business Days (the “Acceptance Period”) from and including the date
it receives the Offer Notice to accept such offer, which acceptance shall be in
the form of a written notice (the “Acceptance Notice”) to the Transferring
Member. Each Non-Transferring Member wishing to accept such offer (each, an
“Accepting Member”) shall thereafter negotiate in good faith with the
Transferring Member. If more than one Non-Transferring Member shall wish to
purchase the Specified Interest, each such Non-Transferring Member shall be
entitled to purchase a proportionate share of the Specified Interest on the
basis of its Aggregate Percentage Interest. If the Accepting Member(s) and the
Transferring Member fail to execute a definitive purchase agreement within 30
Business Days following receipt by the Transferring Member of the applicable
Acceptance Notice(s), or if the sale of the Specified Interest to the
Non-Transferring Member(s) is not consummated within 60 days following such
receipt of the Acceptance Notice, the offer set forth in this Section 8.2 shall
then automatically expire, and such Transferring Member may Transfer the
Specified Interest, subject to the other terms of this Agreement, for a price
and on terms and conditions substantially no more favorable to the purchaser
than those offered by the Transferring Member; provided, however, that if the
Transferring Member shall fail to sell the Specified Interest or any portion
thereof within 180 days from such expiration, the Specified Interest or such
non-transferred portion of the Specified Interest shall again be subject to the
right of first offer contained in this Section 8.2.

8.3 Transfer Requirements. Notwithstanding anything to the contrary contained
herein, the Company shall not recognize for any purpose any purported Transfer
of all or any portion of a Member’s Membership Interest unless:

(a) the Company shall have been furnished with the documents effecting such
Transfer executed and acknowledged by both transferor and transferee, together
the written agreement of the transferee to become a party to and be bound by
this Agreement, which shall be in form and substance reasonably satisfactory to
the Executive Committee;

 

21



--------------------------------------------------------------------------------

(b) such Transfer shall have been made in accordance with all applicable laws
and regulations and all necessary governmental consents shall have been obtained
and requirements satisfied, including without limitation, compliance with the
Securities Act, and applicable state blue sky and securities laws, and such
Transfer will not cause the Company to breach or violate any applicable law;

(c) such Transfer will not cause the Company to have more than 100 partners
(within the meaning of Regulations Section 1.7704-1(h)) or does not otherwise
cause the Company to be treated as a “publicly traded partnership” within the
meaning of Section 7704 of the Code;

(d) such Transfer will not result in a termination of the Company for purposes
of Section 708 of the Code ;

(e) all necessary instruments reflecting such admission shall have been filed in
each jurisdiction in which such filing is necessary in order to qualify the
Company to conduct business or to preserve the limited liability of the Members;
and

(f) such Transfer will not result in the occurrence of an event of default or
similar occurrence (whether immediately or with the giving of notice, the
passage of time or both) under the terms of any of the Credit Facilities;

provided, however, that the foregoing provisions of this Section 8.3 shall not
apply to the Transfers contemplated by the Redemption Agreement.

The Executive Committee may request an opinion of counsel (which counsel shall
be chosen by the non-transferring Member but shall be reasonably satisfactory to
the transferee Member) with respect to any of the foregoing or any other matters
that the Executive Committee reasonably deems appropriate in respect of any such
Transfer. In addition, the Executive Committee, upon unanimous consent, may
waive any of the foregoing provisions. Notwithstanding the foregoing, a
Transferring Member need not comply with Section 8.3(d) if such Transferring
Member indemnifies each other Member in a manner and amount reasonably
satisfactory to each such other Member for any adverse tax effects that would
result from such termination.

8.4 Admission of a Member. A Person may be admitted as Class A Member or a Class
B Member upon satisfaction of the relevant requirements of this Article VIII or
with the unanimous written consent of the Class A Members and the Class B
Members. Upon such admission, such Member shall be designated as either a
Class A Member or a Class B Member, and the Managing Member shall amend Exhibit
A appropriately to reflect the admission of such Person as a Member.

8.5 Cooperation by Members. If any Member wishes to Transfer all or a portion of
its Membership Interest in accordance with the provisions of this Article VIII,
each other Member shall use its reasonable efforts to assist the Member seeking
to make such Transfer as such Member may reasonably request.

 

22



--------------------------------------------------------------------------------

ARTICLE IX.

BOOKS AND RECORDS; BANK ACCOUNTS

9.1 Books and Records. The books and records of the Company shall, at the cost
and expense of the Company, be kept or caused to be kept by the Managing Member
at the principal place of business of the Company. Such books and records will
be kept on the basis of a calendar year, and will reflect all Company
transactions and be appropriate and adequate for conducting the Company’s
business. By February 28 of each year, the Tax Matters Member shall provide each
Member of Holdings with an estimate of its allocable share of the preceding
year’s taxable income, loss, credit and certain other information necessary for
the Members to file a complete tax return.

9.2 Reporting Requirements.

(a) Members Holding 5% Membership Interests. The Managing Member shall prepare,
or cause to be prepared, and shall deliver a financial report (audited in the
case of a report sent as of the end of a Fiscal Year and unaudited in the case
of a report sent as of the end of a quarter) to each holder of 5% or more of the
outstanding Class A Membership Interests and to each holder of 5% or more of the
outstanding Class B Membership Interests within 120 days after the end of each
Fiscal Year (commencing after the date of this Agreement) and 60 days after the
end of each of the first three quarters of each Fiscal Year (commencing with the
first full quarter after the date of this Agreement), setting forth for such
Fiscal Year or quarter:

(i) the assets and liabilities of the Company and the Company Subsidiaries, on a
consolidated and consolidating basis, as of the end of such Fiscal Year or
quarter;

(ii) the net profit or net loss of the Company and the Company Subsidiaries, on
a consolidated and consolidating basis, for such Fiscal Year or quarter;

(iii) the cash flows of the Company and the Company Subsidiaries, on a
consolidated and consolidating basis, for such Fiscal Year or quarter; and

(iv) in the case of a Fiscal Year only, such Class A Member’s or such Class B
Member’s closing Capital Account balance as of the end of such Fiscal Year.

(b) Members Holding 20% Membership Interests. The Managing Member shall prepare,
or cause to be prepared, and shall deliver to each Member holding 20% or more of
the outstanding Class A Membership Interests and to each Member holding 20% or
more of the outstanding Class B Membership Interests as promptly as practicable
such information regarding the Company and each Company Subsidiary as such
Member shall reasonably request.

9.3 Bank Accounts. All funds of the Company will be deposited in its name in an
account or accounts maintained with such bank or banks selected by the Executive
Committee. The funds of the Company will not be commingled with the funds of any
other Person. Checks will be drawn upon the Company account or accounts only for
the purposes of the Company and shall be signed by authorized representatives of
the Company.

 

23



--------------------------------------------------------------------------------

ARTICLE X.

DISSOLUTION AND LIQUIDATION

10.1 Dissolution. The Company shall be dissolved upon the approval of the
Members required by Section 4.4(c)(i).

10.2 Distribution on Dissolution.

(a) Upon dissolution of the Company, no further business shall be conducted
except for the taking of such action as shall be necessary for the winding up of
the affairs of the Company and the distribution of assets pursuant to the
provisions of this Section. So long as it shall then be a Member, CCE shall act
as the Liquidating Trustee. If CCE shall not then be a Member or if it is unable
to act as Liquidating Trustee, then the Members shall appoint another
Liquidating Trustee. The Liquidating Trustee shall have full authority to wind
up the affairs of the Company and to make distributions provided herein.

(b) Upon dissolution of the Company, the Liquidating Trustee shall distribute
all of the membership interests in Transwestern to the Class B Member. The
Liquidating Trustee shall then either sell the remaining assets of the Company
at the best price available, or the Liquidating Trustee may distribute to the
Class A Members all or any portion of the Company’s assets in kind. If any
assets are to be distributed in kind, the Liquidating Trustee shall ascertain
the fair market value (by appraisal or other reasonable means) of such assets,
and each Class A Member’s Capital Account shall be charged or credited, as the
case may be, as if such asset had been sold for cash at such fair market value
and the Profit or Loss recognized thereby had been allocated to and among the
Class A Members in accordance with Article VII.

(c) All assets of the Company, other than the membership interests in
Transwestern, shall be applied and distributed in the following order:

(i) first, to the payment and discharge of all the Company’s debts and
liabilities to creditors, including liabilities to Members who are creditors, to
the extent otherwise permitted by law;

(ii) second, to establish such reserves as the Liquidating Trustee may deem
reasonably necessary (and if the Liquidating Trustee shall be a Member, with the
approval of Members holding at least two-thirds of all Membership Interests) for
contingent or unforeseen liabilities or obligations of the Company; and

(iii) thereafter, to the Class A Members in proportion to their Class A
Percentage Interests.

10.3 Cancellation of Certificate. Upon the completion of the distribution of
Company assets as provided in this Article X, the Company shall be terminated,
and the Members shall cause the cancellation of the Certificate and all
amendments thereto, and shall take such other actions as may be necessary or
appropriate to terminate the Company.

 

24



--------------------------------------------------------------------------------

ARTICLE XI.

GENERAL

11.1 Title to Company Property. All property owned by the Company, including,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Company as an entity, and no Member, individually, shall have any ownership
of such property. The Company may hold any of its assets in its own name or in
the name of its nominee, which nominee may be one or more Persons.

11.2 Severability. Every provision of this Agreement is intended to be
severable. Any provision of this Agreement which is illegal, invalid, prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction. If any term or provision hereof is illegal or invalid for
any reason whatsoever, such illegality or invalidity will not affect the
validity of the remainder of this Agreement.

11.3 Governing Law. This Agreement and rights and obligations of the parties
hereto with respect to the subject matter hereof will be interpreted and
enforced in accordance with, and governed exclusively by, the law of the State
of Delaware, excluding the conflicts of law provisions thereof.

11.4 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their permitted successors, heirs and
assigns.

11.5 Waiver of Action for Partition. Each of the Members irrevocably waives
during the term of the Company any right that he may have to maintain any action
for partition with respect to any property of the Company.

11.6 Headings. The headings of the Articles, Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

11.7 Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, with the same
effect as if all parties had signed the same documents, each of which will be
considered an original, but all such counterparts together will constitute but
one and the same Agreement. Any facsimile copies hereof or signature hereon
shall, for all purposes, be deemed originals.

11.8 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. This Agreement and the
exhibits hereto supersede all prior written and all prior and contemporaneous
oral agreements, understandings, negotiations and representations between the
parties with respect to such subject matter.

11.9 Amendment. Except in the case of a modification of Exhibit A to be made by
the Managing Member as expressly contemplated by the terms of this Agreement,
including Section 5.2, this Agreement may be amended only by an instrument in
writing signed by all of the Members. Promptly following any amendment to this
Agreement (including any modification to Exhibit A by the Managing Member), the
Managing Member shall provide a true and complete copy thereof to each other
Member.

 

25



--------------------------------------------------------------------------------

11.10 Securities Law Matters. The Members agree and acknowledge that their
Membership Interests are being acquired by them for investment purposes only and
not with a view to any sale thereof; that they have had adequate opportunity to
obtain from representatives of the Company and others all information necessary
for purposes of evaluating the merits and risks of holding a Membership
Interest; that they are able to bear the economic risk of holding their
Membership Interests hereunder for an indefinite period; that the Membership
Interests are illiquid assets and that there is no market in which to effectuate
a resale thereof or any portion thereof; and that, in any event, the resale of
their Membership Interests cannot be effectuated except pursuant to compliance
with the registration requirements under the Securities Act or an exemption
therefrom.

11.11 Notices.

(a) Each notice or other communication required or permitted to be given
pursuant to this Agreement shall be in writing and delivered in person or by
first class United States mail, postage prepaid, to the party to whom addressed
or by any nationally known overnight courier service to the address specified on
Exhibit A or to such other address as the party may advise the Executive
Committee, the Managing Member and the other Members as its address for notice
hereunder.

(b) All notices shall be deemed given upon the earlier to occur of: (i) the date
of actual receipt; (ii) the date of refusal of delivery; and (iii) (A) as to
hand delivery, the date of delivery, (B) as to facsimile, when such facsimile is
transmitted to the facsimile number specified herein and the appropriate
confirmation is provided, (C) as to overnight courier service, the date
following the deposit with the overnight courier service, and (D) as to the US
Mails, three business days after depositing in the US Mails.

11.12 Construction. None of the provisions of this Agreement shall be for the
benefit of, or enforceable by, any creditors of the Company or other third
parties.

11.13 Submission to Jurisdiction; Consent to Service of Process.

(a) Any claims or disputes which may arise or result from, or be connected with,
this Agreement, any breach or default hereunder, or the transactions
contemplated by this Agreement, and any and all Actions related to the foregoing
shall be filed and maintained exclusively in the United States District Court
for the Southern District of New York sitting in New York County or the
Commercial Division, Civil Branch, of the Supreme Court of the State of New York
sitting in New York County and any appellate court from any thereof.

(b) The parties hereby unconditionally and irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any dispute arising out of or relating
to this Agreement or any of the transactions contemplated by this Agreement
brought in any court specified in paragraph (a) above, or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

26



--------------------------------------------------------------------------------

(c) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 11.11.

11.14 No Consequential or Punitive Damages. No party hereto (or its Affiliates)
shall, under any circumstance, be liable to any other party (or its Affiliates)
for any consequential, exemplary, special, incidental or punitive damages
claimed by such other party under the terms of or due to any breach of this
Agreement, including, but not limited to, loss of revenue or income, cost of
capital, or loss of business reputation or opportunity.

11.15 Waiver. No consent or waiver, express or implied, by any Member to or of
any breach or default by any other Member in the performance by such other
Member of its obligations under this Agreement shall be deemed or construed to
be a consent to or waiver of any other breach or default in the performance by
such other Member of the same or any other obligation of such other Member under
this Agreement. Failure on the part of any Member to complain of any act or
failure to act of any other Member or to declare any other Member in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Member of its rights under this Agreement.

11.16 Confidentiality. Each Member shall hold, and shall cause its Affiliates to
hold, in strict confidence, unless compelled to disclose by judicial or
administrative process or by other requirements of law, the contents of any
reports, financial statements, budgets or other information delivered to any
Member pursuant to Section 9.2 (“Confidential Information”), except to the
extent that such Confidential Information (i) has been or has become
(A) generally available to the public other than as a result of disclosure by
any party hereunder or an Affiliate of a party or (B) available to the public on
a non-confidential basis from a source other than an Affiliate of a party
entitled to the protection offered hereby, or (ii) is required to be disclosed
under applicable law or stock exchange rules; provided, however, the applicable
Member shall use, and shall cause its Affiliates to use, commercially reasonable
efforts to give each other Member prior notice of any such disclosure in
sufficient time to enable each other Member to protect any such information.
However, nothing contained in this Section shall preclude the disclosure of
Confidential Information, on the condition that it remain confidential, to
auditors, attorneys, lenders, financial advisors, members, limited partners and
other Persons in connection with the performance of their duties as delegated or
requested by any Member hereof.

11.17 Public Announcement. The Members shall consult with each other before
issuing any press release relating to the Company and shall not issue any such
press release or make any such public statement without the prior consent of the
other Members, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that a Member may, without consulting with any other
Member and without the prior consent of the other Members, issue such press
release or make such public statement as may, upon the advice of counsel, be
required by applicable law or stock exchange rules if it has used all reasonable
efforts to consult with the other Members.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

CLASS A MEMBERS CCE ACQUISITION, LLC By:  

 

Name:   Title:   CCEA CORP. By:  

 

Name:   Title:  

CLASS B MEMBER

 

ENERGY TRANSFER PARTNERS, L.P.

By:  

Energy Transfer Partners, GP, L.P.,

 

its general partner

By:  

Energy Transfer Partners, L.L.C.,

 

its general partner

  By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT A

Members

 

Class A Members

   Class A
Percentage
Interest  

CCE ACQUISITION, LLC

5444 Westheimer Road

Houston, TX 77056

Attn:

   99.8 % 

CCEA CORP.

5444 Westheimer Road

Houston, TX 77056

Attn:

   .2 % 



--------------------------------------------------------------------------------

EXHIBIT B

Class A Prohibited Transferees

 

1. Kinder Morgan

 

2. American International Group, Inc.

Class B Prohibited Transferees

 

1. General Electric

 

2. Kinder Morgan

 

3. American International Group, Inc.



--------------------------------------------------------------------------------

EXHIBIT C

Second Amended and Restated Administrative Services Agreement